Exhibit 10.5

 
PREPARED BY AND, AFTER
RECORDING, RETURN TO:
 
Cole, Schotz, Meisel, Forman & Leonard, P.A.
Court Plaza North
25 Main Street
P.O. Box 800
Hackensack, New Jersey 07602-0800
Attention: Michael R. Leighton, Esq.
 
MORTGAGE AND SECURITY AGREEMENT
 
THIS MORTGAGE, made as of this 20th day of April, 2007, by COSTA BLANCA II REAL
ESTATE, LLC, a Florida limited liability company, having an address at 2460 Sand
Lake Road, Orlando, Florida 32809, COSTA BLANCA III REAL ESTATE, LLC, a Florida
limited liability company, having an address at 2460 Sand Lake Road, Orlando,
Florida 32809, TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS
TOWN HOMES (PHASE 2), LLC, a Florida limited liability company, having an
address at 2460 Sand Lake Road, Orlando, Florida 32809 and TDS AMENITIES, INC.,
a Florida corporation having an address at 2460 Sand Lake Road, Orlando, Florida
32809 (collectively, “Mortgagor”), and KENNEDY FUNDING, INC., a New Jersey
corporation, having an office at Two University Plaza, Suite 402, Hackensack,
New Jersey 07601, as agent (“Agent”) for the lenders identified in Schedule A of
the Note (as hereinafter defined) (Agent and the said lenders are hereinafter
collectively referred to as “Mortgagee”).
 
W I T N E S S E T H
 
WHEREAS, Mortgagee has agreed to lend and Mortgagor has agreed to borrow the
principal sum of TWENTY FOUR MILLION NINE HUNDRED THOUSAND ($24,900,000) DOLLARS
(“Loan”), on the terms and conditions provided herein and in the Loan Documents
(as hereinafter defined);
 
WHEREAS, Mortgagor has executed and delivered to Mortgagee, among other things,
that certain Loan and Security Agreement (“Loan Agreement”) and that certain
Promissory Note (“Note”) both of even date herewith, evidencing the Loan; and
 
WHEREAS, Mortgagor expects to derive benefit from the Loan and has agreed to
secure the Loan by, among other things, the grant of this Mortgage to Mortgagee.
 
NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that in order to secure
Mortgagor’s obligations under the Loan Documents, including the payment of
principal and interest, late fees, attorneys’ fees, costs and disbursements, the
full and prompt payment and performance of all of the indebtedness, obligations,
covenants, agreements and liabilities of Mortgagor to Mortgagee, together with
all interest and other charges thereon, whether direct or indirect, existing,
contingent or otherwise, due or to become due, under or arising out of or in
connection with the Loan Agreement and any future modifications thereof and any
other instruments or documents delivered in connection herewith or therewith and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Mortgagor has mortgaged, granted, bargained, sold,
conveyed, aliened, released, transferred, warranted and confirmed, and does
hereby mortgage, grant, bargain, sell, convey, alien, release, transfer, warrant
and confirm unto Mortgagee, and to all its successors and assigns forever, the
following described property (collectively, the “Property”):
 


--------------------------------------------------------------------------------


 
 
A. The real estate located in County of Polk, State of Florida (the “State”)
more particularly described in Exhibit A attached hereto and made a part hereof
for all purposes the same as if set forth herein verbatim, together with all
right, title and interest of Mortgagor in and to (a) all streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining to the real property or the Improvements (as
hereinafter defined); (b) any strips or gores between the real property and
abutting or adjacent properties; and (c) all water and water rights, timber,
crops and mineral interests pertaining to the real property (such real estate
and other rights, titles and interests being hereinafter sometimes called
“Land”);
 
B. All buildings, structures and other improvements or any part thereof, now or
hereafter situated on or under the Land and all restorations and replacements
thereof (“Improvements”);
 
C. All fixtures and systems and articles of personal property, of every kind and
character, now owned or hereafter acquired by Mortgagor (Mortgagor’s successors
or assigns), which are now or hereafter attached to the Land or the Improvements
and owned by Mortgagor, or used in or necessary to complete the proper planning,
development, use, occupancy or operation thereof, or acquired (whether delivered
to the Land or stored elsewhere) for use or installation in or on the Land or
the Improvements, and all renewals and replacements of, substitutions for and
additions to the foregoing, including, but without limiting the foregoing, all
of the following items now owned or hereafter acquired by Mortgagor, any and all
fixtures, systems, heating, ventilating, air conditioning, refrigerating,
plumbing, water, sewer, lighting, generating, cleaning, storage, incinerating,
waste disposal, sprinkler, fire extinguishing, communications, transportation
(of people or things, including, but not limited to, stairways, elevators,
escalators and conveyors), data processing, security and alarm, laundry, food or
drink preparation, storage of serving, gas, electrical and electronic, water,
and recreational uses or purposes; all tanks, pipes, wiring, conduits, ducts,
doors, partitions, floor coverings, wall coverings, windows, window screens and
shades, awnings, fans, motors, engines and boilers; motor vehicles; decorative
items and art objects; and files , records and books of account (all of which
are herein sometimes referred to together as “Accessories”);
 


--------------------------------------------------------------------------------



 
 
D. All (a) plans and specifications for the Improvements; (b) contracts relating
to the Land or the Improvements or the Accessories or any part thereof; (c)
deposits including, but not limited to, Mortgagor’s rights in tenants’ security
deposits (if any), deposits with respect to utility services to the Land or the
Improvements or the Accessories or any part thereof, and any deposits or
reserves hereunder or under any other Loan Document (as hereinafter defined) for
taxes, insurance or otherwise, funds, accounts, contract rights, instruments,
documents, commitments, general intangibles, notes and chattel paper used in
connection with or arising from or by virtue of any transactions related to the
Land or the Improvements or the Accessories or any part thereof; (d) permits,
licenses, franchises, bonds, certificates and other rights and privileges
obtained in connection with the Land or the Improvements or the Accessories or
any part thereof; (e) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of the Land, the Improvements and the Accessories;
and (f) other properties, rights, titles and interests, if any, specified in any
Section or any Article of this Mortgage as being part of the Property;
 
E. All proceeds, products, consideration, compensation and recoveries, direct or
consequential, cash and noncash, of or arising from, as the case may be, (a) the
properties, rights, titles and interests referred to above in paragraphs (A),
(B), (C) and (D); (b) any sale, lease or other disposition thereof; (c) each
policy of insurance relating thereto (including premium refunds); (d) the taking
thereof or of any rights appurtenant thereto by eminent domain or sale in lieu
thereof for public or quasi-public use under any law; and (e) any damage thereto
whether caused by such a taking (including change of grade of streets, curb cuts
or other rights of access) or otherwise caused; and
 
F. All other interests of every kind and character, and proceeds thereof, which
Mortgagor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in paragraphs (A),
(B), (C), (D), (E) and all property used or useful in connection therewith,
including, but not limited to, remainders, reversions and reversionary rights or
interests that apply to the Property.
 
TO HAVE AND TO HOLD the Property, unto Mortgagee and Mortgagee’s successors,
substitutes or assigns, for the uses and purposes herein set forth, forever,
together with all rights, privileges, hereditaments and appurtenances in anyway
appertaining or belonging thereto, subject only to the “Permitted Encumbrances”
includes both (i) listed on Exhibit B attached hereto to the extent that the
same are valid, subsisting and affect the Property, free from all rights and
benefits under and by virtue of any applicable homestead exemption or similar
laws, which said rights and benefits Mortgagor does hereby expressly release and
waive, and (ii) that certain loan in the combined amount of up to Twenty Five
Million ($25,000,000) Dollars to Standford International Bank and Resorts
Funding Group, LLC.
 


--------------------------------------------------------------------------------



 
PROVIDED ALWAYS, that these presents are upon the express condition, that if
Mortgagor shall pay unto Mortgagee, its successors or assigns, all Indebtedness
due under the terms of the Loan Documents and shall pay and perform the
Obligation (as hereinafter defined), without any deduction or credit for any
amount payable for taxes in accordance with the terms of the said Note, and
hereof, then this mortgage shall cease, determine and become null and void;
otherwise to remain in full force and effect.
 
ARTICLE I.
THE OBLIGATION
 
Section 1.1 Mortgagee. The expression “this Mortgage,” as used herein, shall
mean this Mortgage, and all rights, title, interest, liens, security interests,
powers and privileges created hereby or arising by virtue hereof. This Mortgage
is given to secure payment and performance of the Obligation, including the
indebtedness described in Section 1.2. The word “Mortgagee,” as used herein,
shall mean KENNEDY FUNDING, INC., a New Jersey corporation, Two University
Plaza, Hackensack, New Jersey 07601, as agent for the lenders identified in the
Note defined hereinbelow, in each case having an address c/o Mortgagee, Two
University Plaza, Hackensack, New Jersey 07601.
 
Section 1.2 Obligation. The word “Obligation”, “Obligations” or the word
“Indebtedness,” as used herein, shall mean all of the indebtedness, obligations
and liabilities described as follows:
 
(a) the indebtedness, obligations and liabilities of Mortgagor arising under any
documents evidencing, securing, or now or hereafter executed in connection with
the Loan (each a “Loan Document”; collectively “Loan Documents”) evidencing the
Loan; and
 
(b) all other and additional indebtedness, liabilities and obligations, of every
kind and character, of Mortgagor now or hereafter existing in favor of
Mortgagee, regardless of whether they are direct, indirect, primary, secondary,
joint, several, joint and several, liquidated, unliquidated, fixed or
contingent, and regardless of whether the same may, prior to their acquisition
by Mortgagee, be or have been payable to some other person or entity, it being
the intention and contemplation of Mortgagor and Mortgagee that future advances
may be made to Mortgagor by Mortgagee for a variety of purposes, that Mortgagor
may guarantee (or otherwise become directly or contingently obligated with
respect to) the obligations of others to Mortgagee, and that Mortgagee may, from
time to time, acquire from others obligations of Mortgagor to such others, or
that Mortgagor may otherwise hereafter be or become further indebted to
Mortgagee, and that payment and repayment of all of the foregoing are intended
to and shall be part of the indebtedness secured hereby; and
 


--------------------------------------------------------------------------------



(c) and any and all renewals, modifications, rearrangements, amendments or
extensions of all or any part of the indebtedness, obligations and liabilities
described or referred to in Subsections 1.2(a), 1.2(b), preceding.
 
Mortgagor, and each party at any time claiming an interest in or lien or
encumbrance against the Property, agrees that all advances made by Mortgagee
from time to time under any of the Loan Documents, and all other portions of the
Obligation herein referred to, shall be secured by this Mortgage with priority
as if all of the same had been advanced, had arisen or become owing or
performable on the date hereof, no reduction of the outstanding principal
balance under the Loan Agreement shall extinguish, release or subordinate any
rights, titles, interests, liens, security interests, powers or privileges
intended, created or arising hereunder or under any other Loan Document, and
this Mortgage shall remain in full force and effect as to any subsequent
advances or subsequently arising portions of the Obligation without loss of
priority until the Obligation is fully paid, performed and satisfied in
accordance with the Note, as applicable, all agreements and obligations, if any,
of Mortgagee for further advances have been terminated and this Mortgage has
been released of record by Mortgagee.
 
ARTICLE II.
CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF MORTGAGOR
 
Section 2.1 Payment and Performance of Obligations. Mortgagor shall pay and
perform the Obligations when due in accordance with the provisions of the Loan
Documents; and if any Default (hereinafter defined) shall be made in the
performance of any of the Obligations, Mortgagee shall have the remedies granted
to Mortgagee hereunder, under the Loan Documents and under applicable law.
 
Section 2.2 Indebtedness Secured. This Mortgage has been given and is intended
to secure the full and prompt payment and performance of each and all of the
Obligations and any renewal, extension, modification or replacement of any of
the Obligations. Except as otherwise provided herein, this Mortgage shall remain
in full force and effect with respect to all of the Property until all the
Obligations shall have been paid and performed in full. If Mortgagor shall well
and truly pay and perform the Obligations at the time and times, and in the
manner mentioned in the Loan Documents and shall well and truly abide by and
comply with each and every term, covenant and condition set forth in the Loan
Documents, then this conveyance shall be and become null and void and shall be
released at the expense of Mortgagor but if there shall be any Default, then the
Obligations shall become immediately due and payable at the option of Mortgagee,
without any notice to Mortgagor or any other party, all of which notices of
Default or notices of intent to accelerate or acceleration hereby are waived.
 


--------------------------------------------------------------------------------



Section 2.3 Title to Property.
 
(a) The Mortgagor represents and warrants that: (i) it has an indefeasible
estate in fee simple in the Land and Improvements and Accessories; (ii) it has
the good and unrestricted right, full power and lawful authority to mortgage the
Property; (iii) it has obtained any and all consents and approvals necessary or
required for the making of this Mortgage; and (iv) the making of this Mortgage
will not violate any contract or agreement to which the Mortgagor is a party.
 
(b) Mortgagor does hereby and shall forever warrant and defend its title to and
fee simple interest in the Property and the validity and first priority of the
lien of this Mortgage to Mortgagee and its successors and assigns, against all
claims and demands whatsoever of any Person (hereinafter defined). There are no
defenses or offsets or counterclaims to this Mortgage or to any of the
Obligations.
 
(c) Mortgagor represents and warrants to Mortgagee that any building or portion
of any building hereafter constructed on the Land shall be in compliance with
all applicable zoning and building codes, ordinances and regulations, shall lie
wholly within the boundaries of the Land, and shall be an independent and
self-contained operating unit.
 
(d) Mortgagor shall execute, acknowledge and deliver to Mortgagee any documents
and instruments which Mortgagee may reasonably request from time to time for the
better assuring, conveying, assigning, transferring, confirming or perfecting
Mortgagee’s security and rights under this Mortgage.
 
Section 2.4 Liens. Mortgagor shall not, directly or indirectly, create or suffer
or permit to be created, or to stand, against the Property or any portion
thereof, or against the rents, issues and profits therefrom, any lien, charge,
mortgage, deed of trust, adverse claim or other encumbrance (herein collectively
referred to as a “lien”), whether senior or junior in lien to this Mortgage,
other than the lien of this Mortgage and the Permitted Encumbrances; provided,
however, that nothing contained in this Section 2.4 shall require Mortgagor to
pay any real estate taxes or other Impositions (as hereinafter defined) prior to
the time when same are required to be paid under this Mortgage. Mortgagor will
keep and maintain the Property free from all liens arising in connection with
the supply of labor or materials relating to the construction, alteration,
modification or repair of the Improvements or the Property. Mortgagor agrees to
discharge the same of record by payment or bond within thirty (30) days after
the filing thereof. Notwithstanding anything to the contrary contained herein,
in no event shall Mortgagor do or permit to be done, or omit to do or permit the
omission of, any act or thing, where such act or omission would impair the
security of this Mortgage.
 
Section 2.5 Impositions. Mortgagor shall pay, at least five (5) days before the
date due, all real estate taxes, personal property taxes, assessments, water and
sewer rates and charges, license fees, all charges which may be imposed for the
use of vaults, chutes, areas and other space beyond the lot line and abutting
the public sidewalks in front of or adjoining the Land, and all other
governmental levies and charges (collectively, the “Impositions”), of every kind
and nature whatsoever, general and special, ordinary and extraordinary, foreseen
and unforeseen, which shall be assessed, levied, confirmed, imposed or become a
lien upon or against the Property or any part thereof, or which shall become
payable with respect thereto. Mortgagor shall deliver to Mortgagee, within
twenty (20) days after the due date of each payment in connection with the
Impositions or any assessment for local improvements (“Assessment”), the
original or a true photostatic copy of the official receipt evidencing such
payment or other proof of payment satisfactory to Mortgagee.
 


--------------------------------------------------------------------------------



 
 
Section 2.6 Insurance.
 
(a) Mortgagor shall provide, at its sole cost and expense, and keep in force for
the benefit of itself and Mortgagee, comprehensive general liability insurance
against claims for bodily injury, death or property damage and such other
insurance on the Property or any part thereof or any replacements or
substitutions therefor, as Mortgagee may reasonably require, and the following
with respect to the Land, Improvements and Accessories, provided there exists
Improvements upon the Property: (i) insurance against loss or damage by fire,
other hazards by so-called “all risk” and “extended coverage,” and such other
casualties and hazards as Mortgagee shall reasonably require from time to time;
(ii) flood insurance if the Property is located in a flood hazard area and
earthquake and/or hurricane insurance to the extent that owners of similar
buildings in the same county as the Property maintain such insurance; (iii) war
risk insurance, when obtainable from the United States government or any agency
thereof; (iv) rent insurance; (v) water damage legal liability insurance; (vi)
workers’ compensation insurance as required by law; (vii) business interruption
insurance; and (viii) such other insurance on the Property or any part thereof
or any replacements or substitutions therefor, as Mortgagee may reasonably
require.
 
(b) The policies of insurance required by Subsection 2.6(a) hereof shall be with
companies, in forms and amounts, and for such reasonable periods as Mortgagee
shall require from time to time, and shall insure the respective interests of
Mortgagor and Mortgagee. The full amount of the proceeds of any insurance
covering real property or tangible personal property subject to a lien or
security interest in favor of Mortgagee granted pursuant to any of the Loan
Documents in the case of each separate loss in excess of Ten Thousand and 00/100
($10,000.00) Dollars (a “Major Loss”), other than the proceeds from the
insurance required under clauses (vi), and (vii) of Subsection 2.6(a) hereof,
shall be payable to Mortgagee pursuant to a non-contributing loss payee
endorsement satisfactory to Mortgagee. Certificates of Insurance and true
photocopies of the original policies and renewals thereof covering the risks
required to be insured against in accordance with this Mortgage, bearing
satisfactory evidence of payment of all premiums thereon for the succeeding one
year period, shall be delivered to and held by Mortgagee, and within five (5)
days of demand by Mortgagee Mortgagor shall deliver to Mortgagee the original
policies and renewals, replacements or endorsements thereof and shall assign to
Mortgagee said policies of insurance as additional security for the indebtedness
and other obligations secured hereby. At least twenty (20) days prior to the
expiration of each policy required to be provided by Mortgagor, Mortgagor shall
deliver Certificates of Insurance evidencing renewal or replacement thereof
along with true photocopies of any endorsements or any renewal or replacement
policies to Mortgagee with satisfactory evidence of payment of all premiums
thereon.
 


--------------------------------------------------------------------------------



 
 
(c) All insurance policies required in accordance with this Mortgage shall: (1)
include effective waivers by the insurer of all rights of subrogation against
Mortgagor, Mortgagee, any lessee or other occupant of all or any part of the
Property, or any other Person which controls, is controlled by or is under
common control with any of the foregoing; (2) provide that the full amount of
the proceeds of such insurance (other than the proceeds from the insurance
required under clauses (vi) and (vii) of Subsection 2.6(a) hereof) shall, in the
case of each separate Major Loss, be payable notwithstanding: (A) any act,
failure to act or negligence of or violation of warranties, declarations or
conditions contained in such policy by any named insured; (B) the occupation or
use of the Improvements or the Land for purposes more hazardous than permitted
by the terms thereof; (C) any foreclosure or other action or proceeding taken by
Mortgagee pursuant to any provision of this Mortgage; or (D) any change in title
to or ownership of the Property; (3) provide that no cancellation, reduction in
amount or material change in coverage thereof shall be effective until at least
thirty (30) days after receipt by Mortgagee of written notice thereof; (4)
include “replacement cost endorsements” if available; and (5) be reasonably
satisfactory to Mortgagee in all other respects. Mortgagor shall not permit any
condition to exist with respect to the Property which would wholly or partially
invalidate any of the insurance thereon.
 
(d) Mortgagee shall have the right but not the obligation, on behalf of
Mortgagor, to adjust and compromise any claims under such insurance in the case
of a Major Loss, collect and receive the proceeds thereof and execute and
deliver all proofs of loss, receipts, vouchers, checks, drafts, releases and
other documents in connection with such claims. Mortgagee is hereby irrevocably
appointed attorney-in-fact for Mortgagor (which appointment is coupled with an
interest) for such purposes, and Mortgagor shall, upon request of Mortgagee,
promptly execute any proofs of loss, receipts, vouchers, checks, drafts,
releases, and other documents in connection with such claims.
 
(e) Mortgagee may deduct from the proceeds of the insurance required to be
obtained by Mortgagor pursuant to Subsection 2.6(a) hereof, other than the
insurance required under clauses (vi) and (vii) thereof, any expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by it in connection with obtaining such proceeds, and Mortgagee may, at
its option, release the balance of such proceeds to Mortgagor for the
restoration of the Property (“Restoration”) or apply the balance of such
proceeds in reduction or satisfaction of all or part of the Obligations, whether
or not then due and payable (in such order of priority as Mortgagee shall
elect). Upon the occurrence of any Default all of Mortgagor’s right, title and
interest in and to all such policies, including unearned premiums thereon, shall
be deemed assigned to Mortgagee. The application of such insurance proceeds
toward the payment or performance of the Obligations shall not be deemed a
waiver by Mortgagee of its right to receive payment or performance of the
remainder of the Obligations and the interest thereon in accordance with the
provisions of the Loan Documents.
 


--------------------------------------------------------------------------------



 
 
(f) In the event of a sale, transfer or other disposition by Mortgagee of any of
the property of Mortgagor, the purchaser, assignee or transferee of such
property shall succeed to all of the rights of Mortgagee, including any right to
unearned premiums, in and to all policies of insurance which Mortgagor is
required to maintain under this Section 2.6 and to all proceeds of such
insurance.
 
(g) Mortgagor’s policies of insurance may be maintained under “blanket policies”
insuring the Property and other property owned by Mortgagor, provided that such
blanket policies shall: (i) separately set forth the amount of the insurance
applicable to the Property (except as to the insurance required under clauses
(iv), (v) and (vi) of Subsection 2.6(a) hereof), (ii) otherwise comply with the
provisions of this Section, and (iii) afford the same protection to Mortgagee
as, in Mortgagee’s judgment, would be provided by policies individually
applicable to the Property.
 
(h) Mortgagor shall not obtain or permit to be obtained separate insurance
concurrent in form or contributing in the event of loss with the insurance
Mortgagor is required to maintain under the provisions of this Section.
 
Section 2.7 Condemnation.
 
(a) Mortgagor shall give notice to Mortgagee immediately upon Mortgagor’s
learning of the commencement of any action or proceeding to take all or any part
of the Property by exercise of the right of condemnation or eminent domain or of
any action or proceeding to close or to alter the grade of any street on or
adjoining the Land. Mortgagee may participate together with Mortgagor in any
such actions or proceedings in the name of Mortgagee or, whenever necessary, in
the name of Mortgagor, and Mortgagor shall deliver to Mortgagee such instruments
as Mortgagee shall request to permit such participation. Mortgagor shall not
settle any such action or proceeding or agree to accept any award or payment
without the prior consent of Mortgagee (which consent Mortgagee may deny in its
sole discretion), and the total of all awards made or allowed with respect to
all right, title and interest in and to the Property or the portion or portions
thereof taken or affected by such condemnation or eminent domain proceeding and
any interest thereon (hereinafter collectively called the “Award”) is hereby
assigned to and shall be paid to Mortgagee and the amount received shall be
retained and applied as provided in Subsection 2.7(b) hereof.
 


--------------------------------------------------------------------------------



 
(b) The Obligations may be accelerated at the option of Mortgagee as a result of
the exercise of the right of condemnation or eminent domain in respect of all of
the Property or any part of the Property which is currently or may prior to the
maturity date established in the Note be utilized in the operation of
Mortgagor’s business or which may, in the sole judgment of Mortgagee, make
impracticable the restoration of the Property in a manner which will permit the
Property to be used for the purposes for which it was used prior to the exercise
of such right of condemnation or eminent domain, in which event Mortgagee shall
retain and apply the Award toward payment and performance of the Obligations (in
such order of priority as Mortgagee shall elect); provided, however, that to the
extent that the Award received by Mortgagee shall exceed the amount required to
satisfy in full the then total amount of the Obligations, Mortgagee shall pay
over to Mortgagor the amount of such excess and provided, further, that until
the actual vesting of title in such proceeding, the Obligations shall continue
unimpaired. If there is a taking of a portion of the Property in any such
proceeding and Mortgagee does not accelerate the Obligations, then at the option
of Mortgagee, the Award shall be: (i) retained and applied by Mortgagee toward
the payment or performance of the Obligations in such order of priority as
Mortgagee may elect; or (ii) paid over in whole or in part to pay or reimburse
Mortgagor for the cost of restoring or reconstructing the Improvements and the
Accessories in a manner and on conditions satisfactory to Mortgagee. In no event
shall Mortgagee be required to satisfy this Mortgage until the Obligations are
fully paid and Mortgagee shall not be required to release from the lien of this
Mortgage until the Obligations are fully paid any portion of the Property so
taken until Mortgagee receives the entire amount of Award for the portion so
taken.
 
(c) The application of the Award toward payment or performance of the
Obligations shall not be deemed a waiver by Mortgagee of its right to receive
payment or performance of the balance of the Obligations in accordance with the
provisions of the Loan Documents. Mortgagee shall have the right, but shall be
under no obligation, to question the amount of the Award, and Mortgagee may
accept same without prejudice to the rights that Mortgagee may have to question
such amount. In any such condemnation or eminent domain action or proceeding
Mortgagee may be represented by attorneys selected by Mortgagee, and all sums
paid by Mortgagee in connection with such action or proceeding (including,
without limitation, attorneys’ fees and disbursements) shall, on demand, be
immediately due from Mortgagor to Mortgagee and the same shall be added to the
Obligations and shall be secured by this Mortgage.
 
(d) Notwithstanding any taking by condemnation or eminent domain, closing of, or
alteration of the grade of, any street or other injury to or decrease in value
of the Property by any public or quasi-public authority or corporation, the
Obligations shall continue to bear interest at the rate payable pursuant to the
Note until the Award shall have been actually received by Mortgagee, and any
reduction in the Obligations resulting from the application by Mortgagee of the
Award shall be deemed to take effect only on the date of such receipt.
 


--------------------------------------------------------------------------------



 
 
Section 2.8 Restoration. If: (a) the Improvements or Accessories shall be
damaged or destroyed, in whole or in part, by fire or other casualty, or by any
taking in condemnation proceedings or the exercise of any right of eminent
domain; and (b) Mortgagee releases or agrees to release to Mortgagor the
proceeds of any insurance payable to Mortgagee or the proceeds of the Award,
less any expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Mortgagee in obtaining same, and upon conditions
satisfactory to Mortgagee; then Mortgagor shall promptly restore, replace or
rebuild the same to as nearly as possible the value, quality and condition they
were in immediately prior to such fire or other casualty or taking, with such
alterations or changes as may be approved in writing by Mortgagee. Mortgagor
shall give immediate notice to Mortgagee of any damage or destruction to the
Property by fire or other casualty.
 
Section 2.9 Deposits for Impositions and Insurance. Notwithstanding anything to
the contrary contained in any of the Loan Documents, upon the occurrence of an
Event of Default, Mortgagee may require Mortgagor to deposit with Mortgagee on
the first day of each month an amount equal to one twelfth (1/12th) of the sum
of (collectively, the “Annual Payments”); (i) the aggregate annual payments for
the Impositions; (ii) the annual insurance premiums on the policies of insurance
required to be obtained and kept in force by Mortgagor under this Mortgage; and
(iii) all other periodic charges (other than interest and principal under the
Note) arising out of the ownership of the Property or any portion thereof which
are or with notice or the passage of time or both will become a lien against the
Property or any part thereof. In addition, upon demand by Mortgagee at any time
and from time to time, Mortgagor shall deposit with Mortgagee such sum of money
which, together with such monthly installments, shall be sufficient to pay all
of the Annual Payments at least forty-five (45) days prior to the due date
thereof. If the amount of any of the Annual Payments are not ascertainable at
the time any deposit is required to be made, the deposit shall be made on the
basis of Mortgagee’s estimate thereof, which Mortgagee may change from time to
time. The funds so deposited with Mortgagee shall, provided that no Default
shall have occurred under this Mortgage, be applied in payment of all of the
Annual Payments when due to the extent that Mortgagor shall have deposited funds
with Mortgagee for such purpose. In the event of any Default the funds deposited
with Mortgagee may, at the option of Mortgagee, be retained and applied toward
the payment of any or all of the Obligations, in such order of priority as
Mortgagee shall determine, but no such application shall be deemed to have been
made by operation of law or otherwise until actually made by Mortgagee. The
whole of the Obligations shall become due and payable at the option of Mortgagee
after the failure of Mortgagor to deliver payment of any of such deposits or
after the failure of Mortgagor to deliver to Mortgagee, within ten (10) days
after request by Mortgagee, a statement certified by an authorized officer of
Mortgagor, specifying the current amounts of all of the Annual Payments. At any
time when deposits are required to be made under this Section 2.9, Mortgagor
shall furnish Mortgagee with a bill for each of the Annual Payments and/or such
other documents necessary for their payment at least forty-five (45) days prior
to the date they first become due. Upon an assignment of this Mortgage,
Mortgagee shall have the right to pay over the balance of such deposits in its
possession which have not been applied to the Obligations to the assignee, and
thereupon Mortgagee shall be completely released from all liability with respect
to such deposits and Mortgagor shall look solely to the assignee in reference
thereto. The provisions of the preceding sentence shall apply to each and every
assignment or transfer of such deposits to a new assignee.
 


--------------------------------------------------------------------------------



 
 
Mortgagee agrees not to exercise its rights under this Section provided that no
Default has occurred and provided that Mortgagor has at all times fully,
faithfully and timely complied with all of the provisions of Sections 2.5 and
2.6 of this Article. Nothing contained herein shall be deemed to extend the
maturity date for the Loan established in the Note.
 
Section 2.10 Maintenance and Alterations.
 
(a) Mortgagor shall put, keep and maintain the Land, Improvements and
Accessories, and the sidewalks, curbs and alleys adjoining or abutting the same
in the same or better order, condition and repair as they were in on the date
hereof, and Mortgagor shall make or cause to be made, as and when the same shall
become necessary, all structural and non-structural repairs, whether exterior or
interior, ordinary or extraordinary, foreseen or unforeseen in a good and
workmanlike manner. Mortgagor shall not commit or suffer any waste or
abandonment of the Land, the Improvements or Accessories, and shall not demolish
or remove or permit the demolition or removal of the Improvements or
Accessories, or any part thereof, without the prior consent of Mortgagee in each
instance.
 
(b) Mortgagor shall not make any alterations to all or any part of the
Improvements or Accessories, or construct additions to all or any part of the
Improvements or construct any new or additional buildings on the Property,
without the prior consent of Mortgagee in each instance, and then only upon
terms and conditions satisfactory to Mortgagee.
 
Section 2.11 Compliance with Laws.
 
(a) Mortgagor shall promptly comply with, or cause to be complied with, all
present and future laws, statutes, ordinances, rules, regulations and other
requirements of all governmental authorities whatsoever having jurisdiction of
or relating to all or any part of the Property and the sidewalks, curbs and
alleys adjoining or abutting the Land, and the condition, repair, maintenance,
use and occupation thereof if non-compliance therewith would result in
imposition of any fine, penalty, lien or criminal liability on Mortgagor or the
Property, or would result in commencement of proceedings for foreclosure or
forfeiture of Mortgagor’s interest in the Property; and Mortgagor shall promptly
make, or cause to be made, all changes, alterations and improvements to the
Property necessary to comply with all such present and future laws, statutes,
ordinances, rules, regulations and other requirements to the extent aforesaid.
Mortgagor shall operate the Property in compliance with all applicable laws,
statutes, ordinances, rules, regulations and other legal requirements. Mortgagor
shall not initiate, support, assist or acquiesce in any change in the zoning
classification of the Property or any part thereof, without the prior consent of
Mortgagee.
 


--------------------------------------------------------------------------------



 
 
(b) Mortgagor shall promptly perform and observe, or cause to be performed and
observed, all of the terms, covenants and conditions of all instruments of
record affecting the Property, non-compliance with which may affect the security
of this Mortgage, or shall impose any duty or obligation upon Mortgagor or any
tenant or other occupant of the Property or any part thereof, and Mortgagor
shall do or cause to be done all things necessary to preserve intact and
unimpaired any and all easements, appurtenances and other interests and rights
in favor, or of constituting any portion of, the Property.
 
(c) Notwithstanding anything to the contrary contained herein, Mortgagor shall
not use or permit the use of the Property in any manner which would impair or
adversely affect the value or utility of the Property or increase the risk of
fire or other casualty.
 
Section 2.12 Leasing.
 
(a) Mortgagor shall not, without Mortgagee’s prior approval in each instance,
which approval shall not be unreasonably withheld or delayed: (i) enter into or
change, amend or modify, in any manner whatsoever, any Lease, License or other
agreement for the rental or occupancy of all or any portion of the Property
(each a “Lease”); (ii) terminate or cancel, or accept a surrender or suffer or
permit any cancellation, termination or surrender or suffer or permit any
cancellation, termination or surrender of, any Lease, in any manner whatsoever
or (iii) receive, collect or accept, or permit the receipt, collection or
acceptance of, any prepayment of rent or other charges under any Lease for more
than one month, except that Mortgagor may, at the time of the execution of any
Lease, accept rent security deposits, which shall be held by Mortgagor in
accordance with Subsection 2.12(b) hereof.
 
(b) Mortgagor shall at all times fully and promptly comply with, keep and
perform all of the terms, covenants, provisions and conditions of any and all
Leases on the part of the landlord thereunder to be complied with, kept and
performed, and will not do or permit anything to be done which will constitute a
breach of any of the terms, covenants, provisions and conditions of any of such
Leases. Mortgagor shall enforce the performance and observance of each and every
term, covenant, provision and condition of each and every Lease to be performed
or observed on the part of the tenant thereunder. Mortgagor shall give prompt
notice to Mortgagee of: (i) any notice received by Mortgagor of any default by
the landlord or the lessee under any Lease; (ii) the commencement of any action
or proceeding by any tenant or lessor the purpose of which shall be the
cancellation of any Lease or a diminution or abatement of the rent payable
thereunder; or (iii) the interposition by any tenant of any defense or
counterclaim in any action or proceeding brought by Mortgagor against such
tenant; and Mortgagor will cause a copy of any process, pleading or notice
received or served by Mortgagor in reference to any such action, defense or
claim to be promptly delivered to Mortgagee. Mortgagor shall hold in trust all
security deposits and advance rent given on account of any Lease, and deposit
such security in a bank or trust company and shall not mingle such funds with
other funds. Mortgagor shall repay or apply such funds only in accordance with
the provisions of the applicable Leases.
 


--------------------------------------------------------------------------------



 
 
Section 2.13 Assignment of Rents. Mortgagor hereby absolutely and
unconditionally assigns to Mortgagee all of Mortgagor’s right, title and
interest in and to each Lease whether now existing or hereafter entered into,
together with the room revenues, occupancy charges, issues and profits (“Rents”)
of each such Lease as further security for the payment and performance of the
Obligations, and Mortgagor grants to Mortgagee the right to enter the Property
for the purpose of collecting the same and to let the Property, or any part
thereof, and to apply said Rents after payment of all necessary charges and
expenses, on account of the Obligations. This assignment and grant shall
continue in effect until the Obligations are fully paid and performed. Mortgagee
hereby waives the right to enter the Property for the purpose of collecting
Rents, and Mortgagor shall be entitled to collect, receive and use said Rents
until the occurrence of a Default under this Mortgage. Mortgagor shall, from
time to time after request by Mortgagee, execute, acknowledge and deliver to
Mortgagee, in form satisfactory to Mortgagee, separate assignments confirming
the foregoing assignment. Mortgagee shall not be obligated to perform or
discharge any obligation or duty to be performed or discharged by Mortgagor
under any Lease or other agreement affecting all or any part of the Property,
and Mortgagor hereby agrees to indemnify Mortgagee for and save it harmless
from, any and all liability arising from any such Lease or other agreement or
any assignments thereof, and no assignment of any such Lease or other agreement
shall place the responsibility for the control, care, management or repair of
all or any part of the Property upon Mortgagee, nor make Mortgagee liable for
any negligence in the management, operation, upkeep, repair or control of all or
any part of the Property resulting in injury, death or property damage.
Mortgagee or the receiver shall be liable to account only for rents and profits
actually received by Mortgagee or the receiver as the case may be.
 


--------------------------------------------------------------------------------



Section 2.14 No Claims Against Mortgagee.
 
(a) Nothing contained in this Mortgage shall constitute any consent or request
by Mortgagee, express or implied, for the performance of any labor or services
or the furnishing of any materials or other property in respect of the Property
or any part thereof, or be construed to permit the making of any claim against
Mortgagee in respect of labor or services or the furnishing of any materials or
other property or any claim that any lien based on the performance of such labor
or services or the furnishing of any such materials or other property is prior
to the lien of this Mortgage.
 
(b) If Mortgagor shall request Mortgagee’s approval or consent to any matter and
Mortgagee shall fail or refuse to give such consent or approval, Mortgagor shall
not be entitled to any damages for any withholding or delay of such approval or
consent by Mortgagee, it being intended that Mortgagor’s sole remedy shall be an
action for injunction or specific performance and that such remedy shall be
available only in those cases where Mortgagee shall have expressly agreed in
writing not to unreasonably withhold its consent or approval or where as a
matter of law Mortgagee may not unreasonably withhold its consent or approval.
 
Section 2.15 Mortgagee’s Right to Perform Mortgagor’s Covenants.
 
(a) If Mortgagor shall fail to fully and promptly pay, perform or observe any of
the Obligations prior to the expiration of any applicable grace period, then, in
any such event, Mortgagee may, at its option, but without any obligation to do
so, and without waiving or releasing Mortgagor from any of the Obligations, pay
any Obligation or cost or perform any Obligation or act or take such action as
Mortgagee deems necessary or desirable in order to cause such Obligation to be
paid, performed or observed, as the case may be. Mortgagor hereby expressly
grants to Mortgagee, and agrees that Mortgagee shall have, the absolute and
immediate right to enter in and upon the Property or any part thereof to such
extent and as often as Mortgagee, in its sole discretion, deems necessary or
desirable for such purpose. Mortgagee may pay and expend such sums of money as
Mortgagee, in its sole discretion, deems necessary or desirable for any such
purpose, and Mortgagor hereby agrees to pay to Mortgagee, on demand, all such
sums so paid or expended by Mortgagee, together with interest thereon from the
date of each such payment or expenditure at the Default Rate established in the
Note (hereinafter, the “Default Rate”). Any interest which has been paid by
Mortgagor to Mortgagee pursuant to this Section 2.15 in excess of the maximum
interest rate permitted by law shall be deemed payment in reduction of the
principal amount of the Obligations. All sums paid or expended by Mortgagee
pursuant to this Section 2.15, and the interest thereon, shall be added to and
included in the Obligations and shall be secured by the lien of this Mortgage.
 
(b) Mortgagor hereby irrevocably appoints Mortgagee its true and lawful
attorney-in-fact in its name or otherwise, to do any and all acts and to execute
any and all documents which may be reasonably necessary or, in the opinion of
Mortgagee, desirable to preserve any rights of Mortgagor in, to or under the
Leases or to effectuate any rights of Mortgagee under this Section 2.15 or
contained elsewhere in this Mortgage. The foregoing power of attorney is coupled
with an interest.
 


--------------------------------------------------------------------------------



 
 
Section 2.16 Certificates of Mortgagor. Mortgagor, upon request of Mortgagee,
shall certify to Mortgagee or to any proposed assignee of this Mortgage, by an
instrument in form satisfactory to Mortgagee, duly acknowledged, the amount then
owing on the obligations, the date to which any interest thereon has been paid,
and whether any offsets or defenses exist against payment thereof or performance
of any Obligation, within five (5) days if the request is personally delivered,
or within seven (7) days if the request is made by mail. Mortgagee and any
proposed assignee of this Mortgage shall have the right to rely on such
certification.
 
Section 2.17 Inspection and Financial Reports. Mortgagee and its authorized
agents and employees shall have the right, at Mortgagee’s option, to enter into
the Property at all reasonable times for the purpose of inspecting the same.
Mortgagor will furnish to Mortgagee, within thirty (30) days after a request
therefor, a detailed statement in writing, covering the period of time specified
in such request, showing all income derived from the operation of the Property,
and all disbursements made in connection therewith, and containing a list of the
names of all tenants and occupants of the Property, the portion or portions of
the Property occupied by each such tenant and occupant, the rent and other
charges payable under the terms of their leases or other agreements and the
period covered by such leases or other agreements.
 
Section 2.18 Accounting and Other Information. Mortgagor will keep books and
records of account in accordance with generally accepted accounting principles,
in which full, true and correct entries shall be made of all dealings and
transactions relative to Mortgagor and the Property. Said books and records of
account shall be made available to Mortgagee, at an office of Mortgagor and
shall be open to the inspection of Mortgagee and its accountants and its other
duly authorized representatives at regular business hours. Mortgagor further
covenants that it will, within a reasonable time after any request by Mortgagee,
furnish or cause to be furnished to Mortgagee such other information with
respect to Mortgagor or the Property as Mortgagee may from time to time
reasonably request.
 
Section 2.19 Assignment. This Mortgage is assignable by Mortgagee without notice
to Mortgagor, and any assignment of the same by Mortgagee shall operate to vest
in such assignee the same right, title and interest as was vested in Mortgagee
and all rights and powers herein conferred, and to release mortgagee from any
further obligation or liability hereunder.
 


--------------------------------------------------------------------------------



Section 2.20 Due on Sale.
 
(a) To the extent permitted by law, the Property shall not be sold, transferred
or conveyed, in whole or in part, whether voluntarily or involuntarily, by
operation of law or otherwise, nor shall Mortgagor lease the entire premises,
without, in each instance, the prior written consent of Mortgagee. No mortgage,
deed of trust, lien or other encumbrance shall be made or filed against or with
respect to the Property, without the prior written consent of Mortgagee, except
for new advances to Mortgagor in connection with a loan in the combined amount
of up to Twenty Five Million ($25,000,000) Dollars to Standford International
Bank and Resorts Funding Group, LLC both of whom are current stockholders and
investors of Mortgagor; provided, however, that any such loan to Standford
International Bank and Resorts Funding Group, LLC shall be subordinate to the
Loan and Standford International Bank and Resorts Funding Group, LLC shall
execute a Subordination Agreement in form and with content satisfactory to
Mortgagee, in the form attached hereto as Exhibit D. No conditional bill of sale
or chattel mortgage shall be made or filed against any Accessories without the
prior written consent of Mortgagee. If any such conditional bill of sale or
chattel mortgage is made or filed with or without Mortgagee’s prior written
consent, then after the occurrence of a Default all right, title and interest of
Mortgagor in and to all deposits and payments made thereon are hereby assigned
to Mortgagee.
 
(b) If Mortgagor enters into an installment sale contract or sells, conveys,
alienates, assigns, mortgages or transfers the Property, or any part thereof or
interest therein in any manner, except the Permitted Transfer (as defined
below), or leases all or substantially all of the Property or the Improvements,
whether voluntary or involuntary, or by operation of law or otherwise, then
Mortgagee shall have the right, at its option, at any time thereafter to declare
the Obligations immediately due and payable. No waiver of this right shall be
effective, nor shall any delay in the exercise thereof operate as a waiver
thereof, unless Mortgagee shall have executed and delivered to Mortgagor a
written waiver of such right.
 
(c) Any sale, assignment, lease, transfer, pledge, or other disposition, whether
voluntary or involuntary, by operation of law or otherwise, of any partnership,
membership or other ownership interest or shares of stock in Mortgagor, shall be
deemed to be a transfer of the Property for the purposes of this Section;
provided, however, that upon reasonable notice to Mortgagee, American Leisure
Holdings, Inc. shall be permitted to transfer shares of capital stock to a
public company to be listed on the Alternative Investment Market in London,
England (“Permitted Transfer”).
 
(d) On the terms and subject to the conditions set forth in this Subsection,
within twenty (20) days after (i) receipt by Mortgagee of Mortgagor’s written
request and (ii) Mortgagor’s compliance with the terms and subject to the
conditions set forth in this Subsection, portions of the Property (including but
not limited to proceeds of any sale permitted under this Subsection and any
other Collateral with respect to the Property encumbered by any other Loan
Document) shall be released from the lien of this Mortgage (and UCC-3 partial
release statements with respect to such released portion shall be delivered and
upon the release of the TDS Remainder Parcel a release or termination of any
construction easements effecting such parcel):
 


--------------------------------------------------------------------------------



 
 
(i) As of the time of Mortgagor’s request and at the time of such transfer, no
Default has occurred hereunder and remains uncured (nothing herein being deemed
to extend any cure period established herein), and no event has occurred that
would constitute a Default with the giving of notice, the passage of time or
both;
 
(ii) The release is to occur prior to the Maturity Date;
 
(iii) With respect to each portion of the Property to be released, Mortgagor has
obtained all subdivision and other consents, permits and approvals necessary to
lawfully release or convey such portion;
 
(iv) After giving effect to such release and conveyance, the remainder of the
Property will continue to have adequate ingress and egress, and adequate
capacity for all utilities necessary for development shall be available at the
boundary thereof;
 
(v) The instrument to effect such release and conveyance shall be prepared and
recorded at no cost to Mortgagee;
 
(vi) In Mortgagee’s reasonable discretion, the loan-to-value ratio based on the
“as improved” disposition value of the remaining Property as determined pursuant
to Section 2(j) of the Loan Agreement shall not be less than sixty percent
(60%);
 
(vii) Simultaneous with the delivery of such release, Mortgagor shall pay to
Mortgagee release consideration (“Release Price”) equal to $50,000 for each
townhouse and condominium unit to be released from the Mortgaged Property;
provided, however, that the Release Price for each townhouse and condominium
unit located on the Mortgaged Property after the release of the one hundred and
sixtieth (160th) unit (a “Sale Unit”) shall be $50,000 at the time of the
release plus an additional $30,000 (for a total payment towards the Loan of
$80,000) when such Sale Unit is sold to an affiliate of Borrower (“Affiliate”).
The such Release Price shall be applied, upon payment and receipt thereof, in
reduction of the outstanding principal amount of the Obligations;
 
(viii) Simultaneous with delivery of the Release Price, Mortgagor shall deliver
an update endorsement to the policy of title insurance delivered at the closing
of the Loan, confirming no change to the Property other than the release of the
parcel(s);
 
(ix) With respect to the release of each Sale Unit, (a) evidence that such Sale
Unit shall be transferred to an Affiliate, (b) an assignment of the proceeds of
the sale of such Sale Unit (not to exceed $30,000) after the payment of the
first mortgage on such Sale Unit, and (c) a pledge of the ownership interest in
the Affiliate, subject to any assignment to the first mortgagee, each in form
and with substance satisfactory to Mortgagee in its reasonable discretion.
Notwithstanding the foregoing, nothing contained herein shall be deemed to grant
Mortgagee any rights in the real property which has been released hereto; and
 


--------------------------------------------------------------------------------



 
 
(x) Unless the Property is sold in its entirety, simultaneous with delivery of
such release, Mortgagor shall deliver an update endorsement to the policies of
title insurance delivered at closing of the Loan confirming no change other than
the release of such portion of the Property and the release of any other
portions previously released pursuant to this Subsection 2.20(d).
 
(e) Notwithstanding anything contained herein to the contrary, a portion of the
Property owned by TDS Amenities, Inc. as described on Exhibit C (the “TDS
Property”), as determined by Lender in its reasonable discretion, shall be
released from the lien of this Mortgage within twenty (20) days after receipt by
Mortgagee of Mortgagor’s written request, provided (i) Mortgagor is not in
default hereunder or under any other Loan Document(s), (ii) receipt by Mortgagee
of documentation evidencing that the TDS Property has been subdivided in a
manner consistent with the documentation that is submitted to and approved by
Mortgagee prior to the release of the lien, and (iii) no event has occurred
which with the passage of time and/or the giving of notice would constitute a
default hereunder or under any other Loan Document(s). Notwithstanding the
foregoing, the Release Price shall not apply to the release of the lien on the
TDS Property.
 
(f) Notwithstanding anything contained herein to the contrary, the balance of
the Property owned by TDS Amenities, Inc. which is not the TDS Property (the
“TDS Remainder Property”) shall be released from the lien of this Mortgage
within twenty (20) days after receipt by Mortgagee of Mortgagor’s written
request, provided (i) Mortgagor is not in default hereunder or under any other
Loan Document(s), (ii) no event has occurred which with the passage of time
and/or the giving of notice would constitute a default hereunder or under any
other Loan Document(s), (iii) receipt by Mortgagee of documentation evidencing
that the swimming pool on the TDS Remainder Property has been constructed, to
Mortgagee’s reasonable satisfaction, in accordance with the plans and
specifications provided to Mortgagee by Mortgagor and the contract submitted to
Mortgagee from Weller Pools, (iv) receipt by Mortgagee of such other documents
as may be required by Mortgagee in its sole discretion, (v) receipt by Mortgagee
of written evidence that the owners of all or any portion of the remainder of
the Property shall have access to, and the ability to use, the swimming pool
constructed on the TDS Remainder Property pursuant to easements established by
the Mortgagor and reasonably acceptable to Mortgagee, and (vi) receipt by
Mortgagee of a Release Price in the amount of Two Million Nine Hundred Thousand
($2,900,000) Dollars.
 


--------------------------------------------------------------------------------



ARTICLE III.
RESPECTING DEFAULTS AND REMEDIES OF MORTGAGEE
 
Section 3.1 Default. The term “default,” and the term “Event of Default,” as
used herein, shall mean the occurrence of any one or more of the following
events, subject to any applicable notice and cure periods:
 
(a) a default in the payment of any installment of principal or interest under
the Note; or
 
(b) a default in the payment of any other sum under the Note; or
 
(c) a default in the payment of any other sum when due hereunder or under any
other Loan Document; or
 
(d) default in the payment of any of the Impositions, any Assessment, or
 
(e) default in keeping in force the insurance which Mortgagor is required to
maintain under Section 2.6 hereof or in delivering or assigning the insurance
policies or renewals or certificates thereof, or in reimbursing Mortgagee for
premiums paid by it on such insurance; or
 
(f) upon the actual or threatened waste, removal, alteration or demolition of
any part of the Property; or
 
(g) default in complying with Mortgagor’s obligations under Section 2.12 hereof
or upon the assignment by Mortgagor of any Lease or of the whole or any part of
the rents, income or profits arising from the Property without the prior written
consent of Mortgagee, other than as permitted in the Loan Documents; or
 
(h) if Mortgagor or any guarantor of all or part of the Obligations becomes
insolvent; or
 
(i) if Mortgagor or any guarantor generally does not pay its debts as they
become due; or
 
(j) if Mortgagor or any guarantor makes an assignment for the benefit of
creditors; or
 
(k) if Mortgagor or any guarantor calls or causes to be called a meeting of
creditors for the composition of debts; or
 
(l) if there shall be filed by or with the consent or authorization of Mortgagor
a petition in bankruptcy for liquidation or for reorganization, or a custodian,
receiver or agent is appointed or authorized to take charge of its properties,
or Mortgagor authorizes any such action; or
 


--------------------------------------------------------------------------------



 
(m) if there shall be filed against Mortgagor or any guarantor a petition in
bankruptcy, for liquidation, or for reorganization, or a custodian, receiver, or
agent is appointed or authorized to take charge of its properties and Mortgagor
or such guarantor, as the case may be, has not consented to or authorized such
action and such action is not dismissed within sixty (60) days; or
 
(n) the date of taking of a condemnation if there is an exercise of the right of
condemnation or eminent domain in respect of all or a substantial part of the
Property; or
 
(o) upon Mortgagor directly or indirectly creating, suffering or permitting to
be created or to stand against the Property or any portion thereof or against
the rents, issues and profits therefrom, any other lien, charge, mortgage, deed
of trust or other encumbrance, without in each instance obtaining Mortgagee’s
prior written consent thereto; or
 
(p) upon the filing of a lien by the United States so as to affect all or any
part of the Property and such lien not being discharged (by bond or otherwise)
within thirty (30) days of the filing thereof; or
 
(q) upon the merger, consolidation, liquidation or dissolution or sale or lease
or transfer of all or substantially all of the assets of Mortgagor or the filing
of any notice of intention to do so; or
 
(r) upon Mortgagor entering into an installment sales contract or selling,
conveying, transferring, mortgaging, leasing or otherwise alienating or
encumbering the Property or any portion thereof or any interest therein in any
manner, other than as permitted in the Loan Documents, whether voluntary or
involuntary or by operation of law or otherwise, without the prior written
consent of Mortgagee, or upon the title or equity of redemption in the Property
being acquired, in whole or in part, by voluntary or involuntary transfer, grant
or assignment by any person, firm, corporation or entity other than Mortgagor or
Mortgagee; or
 
(s) if any representation or warranty of the Mortgager set forth in this
Mortgage or in any other Loan Document or in any other writing given to
Mortgagee in connection with the Obligations shall have been incorrect in any
material respect as of the time when the same shall have been made; or
 
(t) default in the performance of Mortgagor’s obligations under Section 2.16
hereof; or
 


--------------------------------------------------------------------------------



(u) upon the closing of, or the altering of the grade of, any street on or
adjoining the Land if such closing or alteration materially affects access to
the Property or any part thereof; or
 
(v) upon the occurrence of a breach, default or an Event of Default under the
Loan Documents, subject to applicable notice and cure periods; or
 
(w) upon the failure of Mortgagor to comply with, satisfy or perform or observe
any other term, covenant, condition or agreement of such party contained in the
Note or any other Loan Document provided therefor in such document; or
 
(x) upon the failure of Mortgagor to comply with, satisfy, perform or observe
any other term, covenant, condition or agreement of Mortgagor herein; or
 
(y) Except as otherwise expressly permitted herein or under the Loan and
Security Agreement, any transfer of any ownership interest in Mortgagor occurs
in violation of Subsection 2.20(c) hereof; or
 
(z) any material breach or acceleration or commencement of proceedings (whether
non-judicial, judicial, public or private) to foreclose any lien upon the
Collateral or any other collateral pledged by Mortgagor, whether or not such
liens are permitted hereunder or prior or subordinate to the lien of this
Mortgage; or
 
(aa) Mortgagor shall at any time deliver or cause to be delivered to Mortgagee a
notice electing to limit the indebtedness secured by this Mortgage.
 
Notwithstanding anything contained herein to the contrary, (i) Mortgagor shall
have a ten (10) calendar day grace period with respect to any payments
referenced in subsections (b) and (c) of Section 3.1 above, and (ii) Mortgagor
shall be provided with written notice from Mortgagee and a thirty (30) calendar
day grace period to diligently cure same with respect to the occurrence of any
event described in subsections (h), (i), (k), (s), (t), (w) and (x) of Section
3.1 above; provided, however, that the giving of such notice and/or grace period
shall not have a material adverse effect on the Mortgagee, the Collateral, the
Property and/or Mortgagee’s lien on the Property, as determined by Mortgagee in
its reasonable discretion.
 
All notices and cure periods described herein shall not be applicable to any
event which with the giving of notice, the passage of time or both would
constitute an Event of Default, if such event has occurred as of the date on
which Mortgagee commences a nonjudicial foreclosure proceeding with respect to
another Event or Events of Default. Such event shall constitute an independent
Event of Default hereunder.
 
Upon the occurrence of an Event of Default, at the option of Mortgagee, the
Indebtedness shall become immediately due and payable without notice to
Mortgagor and Mortgagee shall be entitled to all of the rights and remedies
provided herein, in the Loan Documents or at law or in equity. Each and every
remedy of Mortgagee whatsoever is distinct and cumulative to all other rights or
remedies hereunder, under the Loan Documents or afforded by law or equity, and
may be exercised concurrently, independently, or successively, in any order
whatsoever.
 


--------------------------------------------------------------------------------



 
 
Section 3.2 Remedies Upon Default.
 
(a) Surrender Possession. Upon the occurrence of an Event of Default, Mortgagor,
upon demand of Mortgagee, shall forthwith surrender to Mortgagee the actual
possession of the Property, or to the extent permitted by law, Mortgagee or a
receiver appointed by a court of competent jurisdiction, may enter and take
possession of all or any part of the Property, and may exclude Mortgagor and its
agents and employees wholly therefrom, and may have joint access with Mortgagor
to the books, papers and accounts of Mortgagor. If Mortgagor shall for any
reason fail to surrender or deliver the Property or any part thereof after such
demand by Mortgagee, Mortgagee or such receiver may obtain a judgment or decree
conferring on Mortgagee or such receiver, the right to immediate possession of
the Property or requiring the delivery of the Property to Mortgagee or such
receiver, and Mortgagor specifically consents to the entry of such judgment or
decree. Upon every such entering upon or taking of possession, Mortgagee or such
receiver may hold, store, use, operate, manage and control the Property and
conduct the business thereof, and Mortgagee or such receiver may take any action
required by applicable law or which Mortgagee or such receiver believes
necessary to enforce compliance with the environmental provisions contained
herein or in the other Loan Documents, and negotiate with governmental
authorities with respect to the Property’s environmental compliance and remedial
measures in connection therewith. Mortgagee and such receiver and their
representatives shall have no liability for any loss, damage, injury, cost or
expense resulting from any action or omission which was taken or omitted in good
faith.
 
(b) Pursue Remedies. When the Indebtedness or any part thereof shall become due,
whether by acceleration or otherwise, Mortgagee may, either with or without
entry or taking possession as herein provided or otherwise, proceed by suit or
suits at law or in equity or by any other appropriate proceeding or remedy to:
(i) enforce payment of the Note or the performance of any term, covenant,
condition or agreement of Mortgagor under any of the Loan Documents; (ii)
foreclose the lien hereof for the Indebtedness or part thereof by power of sale,
commencement of action or otherwise, as more particularly described below or
otherwise and sell the Property as an entirety or otherwise, as Mortgagee may
determine; (iii) exercise its rights under Subsection (o) of this Section with
respect to all or any portion of the Accessories in accordance with the
provisions of the UCC; and/or (iv) pursue any other right or remedy available to
it under or by the law and decisions of the State in which the Land is located.
Notwithstanding any statute or rule of law to the contrary, the failure to join
any tenant or tenants of the Property as party defendant or defendants in any
foreclosure action or the failure of any such order or judgment to foreclose
their rights shall not be asserted by Mortgagor as a defense in any civil action
instituted to collect (v) the Indebtedness, or any part thereof, or (vi) any
deficiency remaining unpaid after foreclosure and sale of the Property.
 


--------------------------------------------------------------------------------



 
 
(c) Mortgagee’s Sale. Should Mortgagee elect to foreclose by exercise of the
power of sale contained herein, Mortgagee shall cause to be recorded and
delivered to Mortgagor such notice of default as may then be required by law and
by this Mortgage. Mortgagee shall, without demand on Mortgagor, after lapse of
such time as may then be required by law and after recordation of such notice of
default and after notice of sale has been given as required by law, sell the
Property at the time and place of sale fixed by it in said notice of sale,
either as a whole or in separate lots or parcels or items as Mortgagee shall
deem expedient, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States payable at the time
of sale. Mortgagee shall deliver to the purchaser or purchasers at such sale its
good and sufficient deed or deeds conveying the property so sold, but without
any covenant or warranty, express or implied. The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including, without limitation, Mortgagor or Mortgagee, may purchase at
such sale, and Mortgagor hereby covenants to warrant and defend the title of
such purchaser or purchasers.
 
Mortgagee may postpone the sale of all or any portion of the Property from time
to time in accordance with the laws of the State in which the Land is located.
 
To the fullest extent allowed by law, Mortgagor hereby expressly waives any
right which it may have to direct the order in which any of the Property shall
be sold in the event of any sale or sales pursuant to this Mortgage.
 
Upon any foreclosure sale, Mortgagee may bid for and purchase the Property and
shall be entitled to apply all or any part to the Indebtedness as a credit to
the purchase price.
 
Mortgagee may from time to time rescind any notice of default or notice of sale
before any Mortgagee’s sale as provided above in accordance with the laws of the
State in which the Land is located. The exercise by Mortgagee of such right of
rescission shall not constitute a waiver of any breach or default then existing
or subsequently occurring, or impair the right of Mortgagee to execute and
deliver to Mortgagee, as above provided, other declarations or notices of
default to satisfy the obligations of this Mortgage, or otherwise affect any
provision, covenant or condition of any Loan Document or any of the rights,
obligations or remedies of Mortgagee hereunder or thereunder.
 
(d) Rights and Remedies Cumulative. Mortgagee shall have all powers, rights and
remedies under applicable law whether or not specifically or generally granted
or described in this Mortgage. Nothing contained herein shall be construed to
impair or to restrict such powers, rights and remedies or to preclude any
procedures or process otherwise available to mortgagees under mortgages in the
State in which the Land is located. Mortgagee shall be entitled to enforce the
payment and performance of the Indebtedness or the Obligations and to exercise
all rights and powers under this Mortgage or under any other Loan Document or
other agreement of any laws now or hereafter in force, notwithstanding the fact
that some or all of the Indebtedness and the Obligations may now or hereafter be
otherwise secured, whether by Mortgage, mortgage, pledge, lien, assignment or
otherwise. Neither the acceptance of this Mortgage nor its enforcement, whether
by court action or pursuant to the power of sale or other powers contained
herein, shall prejudice or in any manner affect Mortgagee’s right to realize
upon or enforce any other rights or security now or hereafter held by Mortgagee.
Mortgagee shall be entitled to enforce this Mortgage and any other rights or
security now or hereafter held by Mortgagee in such order and manner as
Mortgagee may in its absolute discretion determine. No remedy herein conferred
upon or reserved to Mortgagee is intended to be exclusive of any other remedy
contained herein or by law provided or permitted, but each shall to the extent
permitted by law be cumulative and in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity. Every power or
remedy given by any of the Loan Documents to Mortgagee may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee, and Mortgagee may pursue inconsistent remedies. By
exercising or by failing to exercise any right, option or election hereunder,
Mortgagee shall not be deemed to have waived any provision hereof or to have
released Mortgagor from any of the obligations secured hereby unless such waiver
or release is in writing and signed by Mortgagee.
 


--------------------------------------------------------------------------------



 
(e) If an Event of Default is continuing or if Mortgagee shall have accelerated
the Indebtedness, Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of strict right, without notice, and
without regard to the occupancy or value of any security for the Indebtedness or
the insolvency of any party bound for its payment, to the appointment, at its
option, of itself as mortgagee in possession, or of a receiver to take
possession of and to operate the Property, and to collect and apply the Rents.
 
(f) Expenditures and Expenses. In any action to foreclose the lien hereof or
otherwise enforce Mortgagee’s rights and remedies hereunder, there shall be
allowed and included as additional Indebtedness all Costs (as defined in the
Loan Agreement) which may be paid or incurred by or on behalf of Mortgagee. All
Costs and such other costs, expenses and fees as may be incurred by Mortgagee in
the protection of the Property and the maintenance of the lien of this Mortgage,
including, attorneys’ fees, expenses and costs in any litigation or proceeding
affecting this Mortgage, the Note, the other Loan Documents, the Property or the
Accessories, including probate, appellate, and bankruptcy proceedings, any
post-judgment proceedings to collect or enforce any judgment or order relating
to this Mortgage or the other Loan Documents, to obtain any court order or the
appointment of a receiver to enforce Mortgagee’s rights or in preparation for
the commencement or defense of any action or proceeding, shall be immediately
due and payable to Mortgagee, with interest thereon at the Default Rate, and
shall be secured by this Mortgage. This provision is separate and several and
shall survive the merger of this provision into any judgment.
 


--------------------------------------------------------------------------------



 
 
(g) From time to time upon written request of Mortgagee and presentation of this
Mortgage for endorsement and without affecting the personal liability of any
person for payment of the Indebtedness or performance of the Obligations,
Mortgagee may, without liability therefor and without notice: reconvey all or
any part of the Property; consent to the making of any map or plat thereof; join
in granting any easement thereon; join in any declaration of covenants and
restrictions; or join in any extension agreement or any agreement subordinating
the lien or charge hereof. Mortgagee may from time to time apply in any court of
competent jurisdiction for aid and direction in the enforcement of the rights
and remedies available hereunder, and Mortgagee or Mortgagee may obtain orders
or decrees directing or confirming or approving acts in the enforcement of such
remedies. Mortgagee has no obligation to notify any party of any pending sale or
any action or proceeding unless held or commenced and maintained by Mortgagee
under this Mortgage. Mortgagor shall pay to Mortgagee reasonable compensation
and reimbursement for services and expenses in the enforcement of the security
created hereunder, including reasonable attorneys’ fees. Mortgagor shall
indemnify Mortgagee against all losses, claims, demands and liabilities which
Mortgagee may incur, suffer or sustain in the execution of the security created
hereunder or in the performance of any act required or permitted hereunder or by
law.
 
(h) In addition to the rights and powers of sale granted under the preceding
provisions of this Subsection, if default is made in the payment of any
installment of the Obligation, Mortgagee may at once or at any time thereafter
while any matured installment remains unpaid, without declaring the entire
Obligation to be due and payable, orally or in writing enforce this Mortgage and
sell the Property subject to such unmatured indebtedness and to the rights,
powers, liens, security interests and assignments securing or providing recourse
for payment of such unmatured indebtedness, in the same manner, all as provided
in the preceding provisions of this Subsection. Sales made without maturing the
Obligation may be made hereunder whenever there is a default in the payment of
any installment of the Obligation, without exhausting the power of sale granted
hereby, and without affecting in any way the power of sale granted under this
Subsection, the unmatured balance of the Obligation or the rights, powers,
liens, security interests and assignments securing or providing recourse for
payment of the Obligation.
 
(i) Sale of a part of the Property shall not exhaust the power of sale, but
sales may be made from time to time until the Obligation is paid and performed
in full. It is intended by each of the foregoing provisions of this Subsection
that Mortgagee may sell not only the Land and the Improvements, but also the
Accessories and other interests constituting a part of the Property or any part
thereof, along with the Land and the Improvements or any part thereof, as a unit
and as a part of a single sale, or may sell any part of the Property separately
from the remainder of the Property. It shall not be necessary to have present or
to exhibit at any sale any of the Property.
 


--------------------------------------------------------------------------------



 
 
(j) It is agreed that, in any deeds, assignments or other conveyances given by
Mortgagee, any and all statements of fact or other recitals therein made as to
the occurrence or existence of any default, or as to the acceleration of the
maturity of the Obligation, or as to the request to sell, notice of sale, time,
place, terms and manner of sale, and receipt, distribution and application of
the money realized therefrom, and, without being limited by the foregoing, as to
any other act or thing having been duly done by or on behalf of Mortgagee shall
be taken by all courts of law and equity as prima facie evidence that the said
statements or recitals state facts and are without further question to be so
accepted, and Mortgagor does hereby ratify and confirm any and all acts that
Mortgagee may lawfully do in the premises by virtue hereof.
 
(k) Mortgagee may proceed by suit or suits, at law or in equity, to enforce the
payment and performance of the Obligation in accordance with the terms hereof
and of the Loan Documents, to foreclose the liens and security interests of this
Mortgage as against all or any part of the Property, and to have all or any part
of the Property sold under the judgment or decree of a court of competent
jurisdiction.
 
(l) Mortgagee may require Mortgagor to assemble the Accessories or any part
thereof, and make them available to Mortgagee at a place to be designated by
Mortgagee which is reasonably convenient to Mortgagor and Mortgagee.
 
(m) After notification, if any, hereafter provided in this Subsection, Mortgagee
may sell, lease or otherwise dispose of, at the office of Mortgagee or on the
Land or elsewhere, as chosen by Mortgagee, all or any part of the Accessories,
in their then condition, or following any commercially reasonable preparation or
processing, and each Sale (as used in this Subsection, the term “Sale” means any
sale, lease, or other disposition made pursuant to this Subsection) may be as a
unit or in parcels, by public or private proceedings, and by way of one or more
contracts, and, at any Sale it shall not be necessary to exhibit the Accessories
or part thereof being sold. The Sale of any part of the Accessories shall not
exhaust Mortgagee’s power of sale, but Sales may be made from time to time until
the Obligation is paid and performed in full. Reasonable notification of the
time and place of any public Sale pursuant to this Subsection, or reasonable
notification of the time after which any private Sale is to be made pursuant to
this Subsection, shall be sent to Mortgagor and to any other person entitled
under the Uniform Commercial Code in the jurisdiction in which the Property is
located (the “Code”) to notice; provided that if the Accessories or part thereof
being sold are perishable, or threaten to decline rapidly in value, or are of a
type customarily sold on a recognized market, Mortgagee may sell, lease or
otherwise dispose of the Accessories, or part thereof, without notification,
advertisement or other notice of any kind. It is agreed that notice sent or
given not less than five (5) calendar days prior to the taking of the action to
which the notice relates, is reasonable notification and notice for the purposes
of this Subsection.
 


--------------------------------------------------------------------------------



 
 
(n) Mortgagee may retain the Accessories in satisfaction of the Obligation
whenever the circumstances are such that Mortgagee is entitled to do so under
the Code.
 
(o) Mortgagee may buy the Accessories or any part thereof at any private sale,
if the Accessories or part thereof being sold are a type customarily sold in a
recognized market or a type subject to widely distributed standard price
quotations.
 
(p) If any payment under this Mortgage shall not be received by Mortgagee when
due, a late charge of ten cents for each dollar of such payment shall become due
to Mortgagee. Such charge shall be payable with the payment next due and shall
be added to the Obligations and be secured by this Mortgage.
 
(q) Mortgagee shall have and may exercise any and all other rights and remedies
which Mortgagee may have at law or in equity, or by virtue of any Loan Document,
or under the Code, or otherwise.
 
(r) Confession of Judgment in Ejectment. To the extent permissible under Florida
law, at any time after an Event of Default, regardless of whether Mortgagee has
asserted any other right or exercised any other remedy under this Mortgage or
any of the other Loan Documents, it shall be lawful for any attorney of any
court to confess judgment in ejectment against Mortgagor and all persons
claiming under Mortgagor for the recovery by Mortgagee of possession of all or
any part of the Property, for which this Mortgage shall be sufficient warrant.
If for any reason after such action shall have commenced the same shall be
discontinued and the possession of the Property shall remain in or be restored
to Mortgagor, Mortgagee shall have the right upon subsequent default or defaults
to bring one or more action or actions as hereinabove set forth to recover
possession of all or any part of the Property.
 
Section 3.3 Mortgagee as Purchaser. If Mortgagee is the purchaser of the
Property or any part thereof, at any sale thereof, whether such sale be under
the power of sale hereinabove vested in Mortgagee or upon any other foreclosure
of the liens and security interests hereof, or otherwise, Mortgagee shall, upon
any such purchase, acquire good title to the Property so purchased, free of the
liens and security interests hereof, unless the sale was made subject to an
unmatured portion of the Obligation and Mortgagee elects that no merger occur.
 
Section 3.4 Other Rights of Mortgagee. Should any part of the Property come into
the possession of Mortgagee, whether before or after default, Mortgagee may use
or operate the Property for the purpose of preserving it or its value, pursuant
to the order of a court of appropriate jurisdiction or in accordance with any
other rights held by Mortgagee in respect of the Property. Mortgagor covenants
promptly to reimburse and pay to Mortgagee on demand, at the place where the
Obligation is payable, the amount of all reasonable expenses (including the cost
of any insurance, taxes or other charges) incurred by Mortgagee in connection
with Mortgagee’s custody, preservation, use or operation of the Property,
together with interest thereon from the date incurred by Mortgagee at the rate
provided in the Note for past-due principal, and all such expenses, costs,
taxes, interest and other charges shall be and become a part of the Obligation.
It is agreed, however, that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for decline in value
of the Property, for failure to obtain or maintain insurance, or for failure to
determine whether insurance in force is adequate as to amount or as to the risks
insured.
 


--------------------------------------------------------------------------------



 
 
Section 3.5 Possession After Foreclosure. If the liens or security interests
hereof shall be foreclosed by power of Mortgagee’s sale, by judicial action or
otherwise, the purchaser at any such sale shall receive, as an incident to
Mortgagee’s ownership, immediate possession of the property purchased, and if
Mortgagor or Mortgagor’s successors shall hold possession of said property or
any part thereof, subsequent to foreclosure, Mortgagor and Mortgagor’s
successors shall be considered as tenants at sufferance of the purchaser at
foreclosure sale (without limitation of other rights or remedies, at a
reasonable rental per day, due and payable daily, based upon the value of the
portion of the Property so occupied), and anyone occupying such portion of the
Property after demand is made for possession thereof shall be guilty of forcible
detainer and shall be subject to eviction and removal, forcible or otherwise,
with or without process of law, and all damages by reason thereof are hereby
expressly waived.
 
Section 3.6 Application of Proceeds. The proceeds from any sale, lease or other
disposition made pursuant to this Article, or the proceeds from the surrender of
any insurance policies required to be maintained hereunder, or any rental
collected by Mortgagee from the Property, or sums received pursuant to Section
5.1 hereof, or proceeds from insurance which Mortgagee elects to apply to the
Obligation pursuant to Section 5.2 hereof, shall be applied by Mortgagee as
follows: first, to the payment of all expenses of advertising, selling and
conveying the Property or part thereof, including reasonable attorneys’ fees and
a reasonable commission to Mortgagee not to exceed Five (5%) percent of the
proceeds of the sale; second, to accrued interest on the Obligation; third, to
principal on the matured portion of the Obligation; fourth, to prepayment of the
unmatured portion, if any, of the Obligation applied to installments of
principal in inverse order of maturity; and fifth, the balance, if any,
remaining after the full and final payment and performance of the Obligation to
the person or persons legally entitled thereto.
 
Section 3.7 Abandonment of Sale. In the event a foreclosure hereunder is
commenced by Mortgagee in accordance with Subsection 3.2(c) hereof, Mortgagee
may, at any time before the sale, abandon the sale, and may then institute suit
for the collection of the Obligation and for the foreclosure of the liens and
security interests hereof. If Mortgagee should institute a suit for the
collection of the Obligation and for a foreclosure of the liens and security
interests hereof, Mortgagee may, at any time before the entry of a final
judgment in said suit, dismiss the same and sell the Property or any part
thereof in accordance with the provisions of this Mortgage.
 


--------------------------------------------------------------------------------



 
 
Section 3.8 Payment of Fees. If any part of the Obligation shall be collected or
enforced by legal proceedings, whether through a probate or bankruptcy court or
otherwise, or shall be placed in the hands of an attorney for collection after
maturity, whether matured by the expiration of time or by an option given to the
beneficiary to mature same, or if Mortgagee becomes a party to any suit where
this Mortgage or the Property or any part thereof is involved, Mortgagor agrees
to pay Mortgagee’s reasonable attorneys’ and collection fees, and such fees
shall be and become a part of the Obligation.
 
Section 3.9 Indemnification of Mortgagee. Except for gross negligence or willful
misconduct, Mortgagee shall not be liable for any act or omission or error of
judgment. Mortgagee may rely on any document believed by Mortgagee in good faith
to be genuine. All money received by Mortgagee shall, until used or applied as
herein provided, be held in trust, but need not be segregated (except to the
extent required by law), and Mortgagee shall not be liable for interest thereon.
Mortgagor shall indemnify Mortgagee against all liability and expenses which
Mortgagee may incur in the performance of Mortgagee’s duties hereunder.
 
Section 3.10 Release of Collateral. Mortgagee may release, regardless of
consideration, the obligation of any Person or Persons liable for payment of any
of the Obligations secured hereby, or may release any part of the Property or
any other collateral now or hereafter given to secure the payment of the
Obligations or any part thereof, without impairing, reducing or affecting the
obligations of Mortgagor under the Loan Documents, the remainder of the security
of this Mortgage or the priority of the rights created by this Mortgage.
 
Section 3.11 Partial Foreclosure. Mortgagee may from time to time, to the extent
permitted by law, take action to recover any sums, whether interest, principal
or any other sums required to be paid under the Loan Documents, as the same
become due, without prejudice to the right of Mortgagee thereafter to bring an
action of foreclosure, or any other action, for a default or defaults by
Mortgagor existing when such earlier action was commenced. Mortgagee may, to the
extent permitted by law, at the Mortgage’s option, cause this Mortgage to be
foreclosed for any portion of the Obligations or any other sums secured hereby
which are then due and payable subject to the continuing lien of this Mortgage
for the balance of the secured Obligations not then due.
 


--------------------------------------------------------------------------------



ARTICLE IV.
SECURITY AGREEMENT
 
Section 4.1 Security Agreement. This Mortgage is also a security agreement
between Mortgagor, as debtor, and Mortgagee, as secured party. The security
interest created hereby is specifically intended to cover and include all leases
of the Property, if any, presently existing or hereafter entered into (herein,
together with all amendments and supplements thereto made as provided therein,
called the “Leases”), between Mortgagor (or parties acting on behalf of
Mortgagor), as lessor or as successor to or assignee from the lessor, and
tenants which occupy the Property under the Leases, including all extended terms
and all extensions and renewals of the terms thereof, as well as any amendments
to or replacements of said Leases, together with all the right, title and
interest of Mortgagor, as lessor thereunder, including, without limiting the
generality of the foregoing, the present and continuing right to make claim for,
collect, receive and receipt for any and all of the rents, charges and other
revenues, rents, income, revenues, issues and profits and moneys payable as
damages or in lieu of rent and moneys payable as the purchase price of the
Property or any part thereof or of awards or claims for money and other sums of
money payable or receivable thereunder howsoever payable, and to bring actions
and proceedings thereunder or for the enforcement thereof, and to do any and all
things which Mortgagor or any lessor is or may become entitled to do under the
Leases, provided, that this provision shall not impair or diminish any
obligation of Mortgagor under the Leases, nor shall any obligation be imposed
upon Mortgagee. Mortgagor, from time to time, upon each request of Mortgagee,
promptly shall (a) execute and deliver to Mortgagee all financing statements as
required by Mortgagee in order to establish or maintain the validity, perfection
or priority of the security interest with respect to the Accessories or
fixtures; (b) pay to Mortgagee on demand all costs of preparation and filing of
financing statements pursuant hereto and all costs of Code searches reasonably
required by Mortgagee; and (c) give to Mortgagee a certificate in form
satisfactory to Mortgagee listing all trade names of Mortgagor and under which
Mortgagor operates or intends to operate the Property or any part thereof, and
give to Mortgagee advance written notice of any proposed change of any such
trade name and of any change of name (or trade name or assumed name), identity
or structure of Mortgagor.
 
ARTICLE V.
SPECIAL PROVISIONS
 
Section 5.1 Condemnation Proceeds. Mortgagee shall be entitled to receive any
and all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for damages caused by public works or
construction on or near the Property. All such sums are hereby assigned to
Mortgagee and Mortgagor shall, upon request of Mortgagee, make, execute,
acknowledge and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Mortgagee to collect and receipt for
any such sums. Mortgagee shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums. Any sums received by Mortgagee as a result of condemnation
shall be applied to installments on the Obligation in inverse order of maturity.
 


--------------------------------------------------------------------------------



 
 
Section 5.2 Insurance Proceeds. The proceeds of any and all insurance upon the
Property shall be collected by Mortgagee and Mortgagee shall have the option, in
Mortgagee’s sole discretion, to apply any proceeds so collected either to the
restoration of the Property or to the liquidation of the Obligation.
 
Section 5.3 Right to Accelerate Upon Transfer. If Mortgagor shall sell, convey,
assign or transfer all or any part of the Property or any interest therein or
(except as expressly otherwise provided in Section 2.20) any beneficial interest
in Mortgagor, Mortgagee may, at Mortgagee’s option, without demand, presentment,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration or other notice, or any other action, all of which are hereby
waived by Mortgagor and all other parties obligated in any manner on the
Obligation, declare the Obligation to be immediately due and payable, which
option may be exercised at any time following such sale, conveyance, assignment,
lease or transfer, and upon such declaration the entire unpaid balance of the
Obligation shall be immediately due and payable. Mortgagee may, in Mortgagee’s
sole discretion and at Mortgagor’s request, decide not to exercise said option,
in which event Mortgagee’s forbearance may be predicated on such terms and
conditions as Mortgagee may, in Mortgagee’s sole discretion, require, including,
but not limited to, Mortgagee’s approval of the transferee’s credit worthiness
and management ability, the execution and delivery to Mortgagee by transferee
prior to the sale, transfer, assignment, lease or conveyance of an assumption
agreement containing such terms as Mortgagee may require, including, but not
limited to, a payment of a part of the principal amount of the Obligation, an
increase in the rate of interest payable on the Obligation, the payment of an
assumption fee, a modification of the terms of the Obligation and such other
terms as Mortgagee may require, or Mortgagee may require any of such
modifications of the terms of the Obligation without requiring an assumption
thereof by the transferee. Should the Property be sold, traded, transferred,
assigned, exchanged, leased or otherwise disposed of without the prior consent
of Mortgagee and should payment of any portion of the Obligation thereafter be
accepted by Mortgagee, such acceptance shall not be deemed a waiver of the
requirement of Mortgagee’s consent in writing thereto or with respect to any
other sale, trade, transfer, assignment, exchange, lease or other disposition.
 
 
 


--------------------------------------------------------------------------------



Section 5.4 Subordinate Financing. If Mortgagor, without the prior written
consent of Mortgagee, executes or delivers any pledge, security agreement,
mortgage or deed of trust covering all or any portion of the Property
(hereinafter called “Unauthorized Subordinate Mortgage”), Mortgagee may, at
Mortgagee’s option, which option may be exercised at any time following such
pledge, security agreement, mortgage or deed of trust, without demand,
presentment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration or other notice, or any other action, all of which are hereby
waived by Mortgagor and all other parties obligated in any manner on the
Obligation, declare the Obligation to be immediately due and payable. In the
event of consent by Mortgagee to the granting of a subordinate mortgage, or in
the event the above-described right of Mortgagee to declare the Obligation to be
immediately due and payable upon the granting of a Unauthorized Subordinate
Mortgage without the prior written consent of Mortgagee is determined by a court
of competent jurisdiction to be unenforceable under the provisions of any
applicable law, Mortgagor will not execute or deliver any subordinate mortgage
unless (i) it shall contain express covenants to the effect: (a) that the
subordinate mortgage is in all respects unconditionally subject and subordinate
to the lien and security interest evidenced by this Mortgage and each term and
provision hereof; (b) that if any action or proceeding shall be instituted to
foreclose the subordinate mortgage (regardless of whether the same is a judicial
proceeding or pursuant to a power of sale contained therein), no tenant of any
portion of the Property will be named as a party defendant, nor will any action
be taken with respect to the Property which would terminate any occupancy or
tenancy of the Property without the prior consent of Mortgagee; (c) that the
rents and profits, if collected through a receiver or by the holder of the
subordinate mortgage, shall be applied first to the obligations secured by this
Mortgage, including principal and interest due and owing on or to become due and
owing under the Loan Agreement and the other indebtedness secured hereby, and
then to the payment of maintenance, operating charges, taxes, assessments, and
disbursements incurred in connection with the ownership, operation and
maintenance of the Property; and (d) that if any action or proceeding shall be
brought to foreclose the subordinate mortgage (regardless of whether the same is
a judicial proceeding or pursuant to a power of sale contained therein), notice
of the commencement thereof will be given to Mortgagee contemporaneously with
the commencement of such action or proceeding; and (ii) a copy thereof shall
have been delivered to Mortgagee not less than ten (10) days prior to the date
of the execution of such subordinate mortgage. Notwithstanding anything
contained herein to the contrary, this provisions shall only be enforceable to
the extent permitted under the laws of the State. For purposes of this Section,
“Unauthorized Subordinate Mortgage shall not mean any mortgage covering all or
any portion of the Property given by Mortgagee in connection with that certain
loan in the combined amount of up to Twenty Five Million ($25,000,000) Dollars
to Standford International Bank and Resorts Funding Group, LLC both of whom are
current stockholders and investors of the Mortgagor; provided, however, that any
such loan to Standford International Bank and Resorts Funding Group, LLC and the
mortgage given in connection therewith shall be subordinate to the Loan.
 
Section 5.5 Intentionally Deleted.
 


--------------------------------------------------------------------------------



Section 5.6 Taxes Imposed on Mortgagee. Mortgagor shall pay any taxes (except
any federal, state, or local income taxes measured by the income of Mortgagee
from all sources) imposed on Mortgagee by reason of its ownership of this
Mortgage and the Note.
 
Section 5.7 Recording, Filing and Other Fees. Mortgagor shall pay all recording
and filing fees, all recording taxes and all other costs and expenses in
connection with the preparation, execution and recordation and other manner of
perfection of the Loan Documents, and shall reimburse Mortgagee on demand for
all costs and expenses of any kind incurred by Mortgagee in connection therewith
(including, without limitation, attorneys’ fees). Mortgagor will, at any time on
request of Mortgagee, execute or cause to be executed financing statements,
continuation statements, security agreements, or the like, in respect of any
Accessories. Mortgagor shall pay all filing fees, including fees for filing
continuation statements, in connection with such financing statements.
 
Section 5.8 No Release. Mortgagor and any other Person now or hereafter
obligated for the payment or performance of all or any part of the Obligations
shall not be released from paying and performing such Obligations and the lien
of this Mortgage shall not be affected by reason of: (a) the failure of
Mortgagee to comply with any request of Mortgagor, or of any other Person so
obligated, to take action to foreclose this Mortgage or otherwise enforce any of
the provisions of this Mortgage or of any of the Obligations secured by this
Mortgage; (b) the release, regardless of consideration, of the obligations of
any Person or Persons liable for payment or performance of the Obligations or
any part thereof; or (c) any agreement or stipulation extending the time of
payment or modifying the terms of the Note, and in the event of such agreement
or stipulation, Mortgagor and all such other Persons shall remain liable under
the Loan Documents, as amended by such agreement or stipulation unless expressly
released and discharged in writing by Mortgagee.
 
Section 5.9 Interest After Maturity. The principal amount of the Obligations and
any other amounts secured by this Mortgage and, to the extent permitted by law,
any accrued interest thereon, shall bear interest from and after maturity,
whether or not resulting from acceleration, at the Default Rate, but this shall
not constitute an extension of time for payment of the Obligations or such other
amounts or accrued interest.
 
 
 


--------------------------------------------------------------------------------



Section 5.10 Indemnification Against Liabilities. To the extent not caused by
the gross negligence or willful misconduct of Mortgagee, Mortgagor will protect,
indemnify, save harmless and defend Mortgagee from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) imposed upon or incurred by or asserted against Mortgagee by reason
of: (a) any accident or injury to or death of Persons or loss of or damage to or
loss of the use of property occurring on or about the Property or any part
thereof or the adjoining sidewalks or curbs, if any, streets, alleys or ways;
(b) any use, non-use or condition of the Property or any part thereof or the
adjoining sidewalks or curbs, if any, streets, alleys or ways; (c) any failure
on the part of Mortgagor to perform or comply with any of the terms of the
Mortgage; (d) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof made
or suffered to be made by or on behalf of Mortgagor; (e) any negligence or
tortious act on the part of Mortgagor or any of its agents, contractors,
lessees, licensees or invitees; or (f) any work in connection with any
alterations, changes, new construction or demolition of the Property. Mortgagor
will pay and save Mortgagee harmless against any and all liability with respect
to any intangible personal property tax or similar imposition of the Governing
Jurisdiction or any subdivision or authority thereof now or hereafter in effect,
to the extent that the same may be payable by Mortgagee in respect of this
Mortgage, the Note or the indebtedness secured thereby. All amounts payable to
Mortgagee under this Section 5.10 shall be payable on demand and shall be deemed
indebtedness secured by this Mortgage and any such amounts which are not paid
within ten (10) days after demand therefor by Mortgagee shall bear interest at
the Default Rate from the date of such demand. If any action, suit or proceeding
is brought against Mortgagee by reason of any such occurrences, Mortgagor, upon
request of Mortgagee, will, at Mortgagor’s expense, resist and defend such
action, suit or proceeding or cause the same to be resisted or defended by
counsel designated by Mortgagor and approved by Mortgagee, as the case may be.
 
Section 5.11 Notice of Acceleration. Whenever Mortgagee in this Mortgage is
given the option to accelerate the maturity of all or part of the Obligation
upon a Default, Mortgagee may, to the extent permitted by law, do so without
prior notice or demand to or upon Mortgagor except as otherwise specifically
provided herein.
 
Section 5.12 Mortgagor’s Representations. Mortgagor represents and warrants
that: (a) it is duly organized, validly existing and in good standing under the
laws of the State of Florida, and has the right and power and has obtained all
necessary authorization to execute and deliver this Mortgage and the other Loan
Documents to which it is a party and to perform its obligations thereunder in
accordance with the terms thereof; (b) the consent of any governmental body,
agency or entity is not required (or if required has been obtained) in
connection with the execution and delivery of this Mortgage; (c) the execution,
delivery, and performance by Mortgagor of the Loan Documents does not: (i)
violate: (A) any existing provision of law, rule, or regulation; (B) Mortgagor’s
articles of organization and regulations; (C) any provision of any indenture,
agreement or other instrument of which Mortgagor is a party or by which it is
bound; or (D) any order of any court or other agency of government binding upon
Mortgagor; or (ii) result in the creation of any lien, charge, or encumbrance
other than the lien created by this Mortgage; and (d) the Obligations are not
also secured, directly or indirectly, by “margin securities” or “stock” as
defined, respectively, in Regulation G and Regulation U issued by the Board of
Governors of the Federal Reserve System.
 


--------------------------------------------------------------------------------



Section 5.13 After Acquired Property. To the extent permitted by law, all real
or personal property now or hereafter attached to, adjoining or used for or in
connection with the Property or any part thereof which is acquired by Mortgagor
on or after the date hereof shall, immediately upon the acquisition thereof by
Mortgagor, and without any further mortgage, conveyance, assignment, security
agreement or transfer, become subject to the lien of this Mortgage. Mortgagor
shall execute, acknowledge and deliver to Mortgagee any documents and
instruments which Mortgagee may reasonably request from time to time for better
assuring, conveying, assigning, transferring, confirming or perfecting
Mortgagee’s security and rights under this Mortgage.
 
Section 5.14 Further Assurances. Mortgagor will, at its sole cost and expense,
within ten (10) days of a request by Mortgagee for the same, do, execute,
acknowledge and deliver and appropriately file and record, all and every such
further acts, conveyances, mortgages, assignments, financing statements,
supplemental mortgages, notices, estoppel certificates and assurances as
Mortgagee shall, from time to time, require for accomplishing the purposes of
this Mortgage and shall pay the expenses of the filing or recording of the same
and reimburse Mortgagee for its reasonable legal expenses incurred in connection
with the preparation or review thereof. In default of any such execution,
acknowledgement, delivery, filing or recording, Mortgagee may, without
limitation, exercise the rights conferred upon it in Section 2.15 hereof to
execute, acknowledge and file or record any such instrument for and on behalf of
Mortgagor, as attorney-in-fact of Mortgagor (which appointment is coupled with
an interest and irrevocable), and shall be entitled to reimbursement for its
reasonable expenses in connection therewith.
 
Section 5.15 Compliance with International Trade Control Laws and OFAC
Regulations. Mortgagor is not now nor shall it be at any time prior to or at the
Closing an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) with whom a United States citizen, entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC (“Specially Designated Nationals and
Blocked Persons”)) or otherwise. Neither Mortgagor nor any Person who owns an
interest in Mortgagor (collectively, a “Mortgagor Party”) is now nor shall be at
any time prior to or at the Closing a Person with whom a U.S. Person, including
a “financial institution” as defined in 31 U.S.C. 5312 (a)(z), as periodically
amended (“Financial Institution”), is prohibited from transacting business of
the type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.
 


--------------------------------------------------------------------------------



 
 
Section 5.16 Mortgagor’s Funds. Mortgagor has taken, and shall continue to take
until the Maturity Date on the Note, such measures as are required by applicable
law to assure that the funds used to pay to Mortgagee are derived: (i) from
transactions that do not violate United States law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under United States
law and to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.
 
Section 5.17 Anti-Money Laundering Laws. To the best of Mortgagor’s knowledge
after making due inquiry, neither Mortgagor nor any Mortgagor Party, nor any
Person providing funds to Mortgagor: (i) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti Money Laundering Laws (as hereinafter defined in this
Section); (ii) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti Money Laundering Laws. For purposes of
this Subsection (i), the term “Anti-Money Laundering Laws” shall mean all
applicable laws, regulations and sanctions, state and federal, criminal and
civil, that: (w) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (x) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(y) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (z) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act of 1970, as amended, 31 U.S.C. Section 5311
et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
 
Section 5.18 Mortgagor Compliance with Patriot Act. Mortgagor is in compliance
with any and all applicable provisions of the Patriot Act.
 
Section 5.19 Cooperation with Mortgagee. For a period of two (2) years after the
Maturity Date on the Note, Mortgagor agrees to cooperate with Mortgagee, and to
cause each Mortgagor Party to cooperate with Mortgagee, in providing such
additional information and documentation on Mortgagor’s and each Mortgagor
Party’s legal or beneficial ownership, policies, procedures (to the extent
required by applicable laws) and sources of funds as Mortgagee deems reasonably
necessary or prudent to enable Mortgagee to comply with Anti-Money Laundering
Laws now in existence or hereafter enacted or amended.
 


--------------------------------------------------------------------------------



 
 
Section 5.20 Mortgagor’s representations, warranties and agreements set forth in
this Agreement shall survive the Closing or termination of this Agreement.
Mortgagor hereby acknowledges and agrees that it is a requirement of this
Agreement and of Mortgagor’s obligations hereunder that all of Mortgagor’s
representations and warranties contained herein shall be true and correct on the
date hereof and remain true and correct through and including the Maturity Date
of the Note, and that any inaccuracy in Mortgagor’s representations and
warranties and/or Mortgagor’s failure to notify Mortgagee prior to the Maturity
Date of the Note of any inaccuracies therein shall be defaults by Mortgagor
under this Agreement.
 
ARTICLE VI.
MISCELLANEOUS
 
Section 6.1 Release. If all of Mortgagor’s obligations under the Loan Documents
are paid in full in accordance with the terms of the Loan Documents, no event of
default then exists under the Loan Documents, and if Mortgagor shall well and
truly perform all of Mortgagor’s covenants contained herein, then this
conveyance shall become null and void and be released at Mortgagor’s request and
expense.
 
Section 6.2 Rights Cumulative. Mortgagee shall have all rights, remedies and
recourse granted herein, in the Loan Documents and available at law or in equity
(including, without limitation, those granted by the Code and applicable to the
Property or any portion thereof), and the same (a) shall be cumulative and
concurrent; (b) may be pursued separately, successively or concurrently against
Mortgagor or others obligated for the Obligation or any part thereof, or against
any one or more of them, or against the Property, at the sole discretion of
Mortgagee; (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Mortgagor that the exercise, discontinuance of the exercise of
or failure to exercise any of the same shall in no event be construed as a
waiver or release thereof or of any other right, remedy or recourse; and (d) are
intended to be, and shall be, nonexclusive. All rights and remedies of Mortgagee
hereunder and under the other Loan Documents shall extend to any period after
the initiation of foreclosure proceedings, judicial or otherwise, with respect
to the Property.
 
Section 6.3 Waiver. Any and all covenants in this Mortgage may, from time to
time, by instrument in writing signed by Mortgagee and delivered to Mortgagor,
be waived to such extent and in such manner as Mortgagee may desire, but no such
waiver shall ever affect or impair Mortgagee’s rights, remedies, powers,
privileges, liens, titles and security interests hereunder except to the extent
so specifically stated in such written instrument. No waiver of any default on
the part of Mortgagor or a breach of any of the provisions of this Mortgage or
of any Loan Document shall be considered a waiver of any other or subsequent
default or breach, and no delay or omission in exercising or enforcing the
rights and powers herein granted shall be construed as a waiver of such rights
and powers, and likewise no exercise or enforcement of any rights or powers
hereunder shall be held to exhaust such rights and powers, and every such right
and power may be exercised from time to time. No notice to or demand on
Mortgagor in any case shall of itself entitle Mortgagor to any other or further
notice or demand in similar or other circumstances. The granting of any consent
or approval by Mortgagee shall be limited to the specific instance and shall not
waive or exhaust the requirement of consent or approval in any other instance.
Except as otherwise specified herein, in any instance hereunder where
Mortgagee’s approval or consent is required or the exercise of Mortgagee’s
judgment is required, the granting or denial of such approval or consent and the
exercise of such judgment shall be within the sole discretion of Mortgagee, and
Mortgagee shall not for any reason or to any extent, be required to grant such
approval or consent or exercise such judgment in any particular manner
regardless of the reasonableness of the request or of Mortgagee’s judgment.
 


--------------------------------------------------------------------------------



 
 
Section 6.4 Payments. Acceptance by Mortgagee of any payment in an amount less
than the amount then due shall be deemed an acceptance on account only, and the
failure to pay the entire amount then due shall be and continue to be a default.
 
Section 6.5 Intentionally Deleted.
 
Section 6.6 Change of Security. Any part of the Property may be released,
regardless of consideration, by Mortgagee from time to time without impairing,
subordinating or affecting in any way the lien, security interest and other
rights hereof against the remainder. The lien, security interest and other
rights granted hereby shall not be affected by any other security taken for the
Obligation or any part thereof. The taking of additional security, or the
extension, renewal or rearrangement of the Obligation or any part thereof, shall
not release or impair the lien, security interest and other rights granted
hereby, or affect the liability of any endorser or guarantor or improve the
right of any junior lienholder; and this Mortgage, as well as any instrument
given to secure any renewal, extension or rearrangement of the Obligation or any
part thereof, shall be and remain a first and prior lien, except as otherwise
provided herein, on all of the Property not expressly released until the
Obligation is fully paid and performed.
 
Section 6.7 Controlling Agreement. The parties hereto intend to conform strictly
to the applicable usury laws. All agreements between Mortgagor (and any other
party liable for any part of the Obligation) and Mortgagee, whether now existing
or hereafter arising and whether written or oral, are expressly limited so that
in no event whatsoever, whether by reason of acceleration of the maturity of the
Obligation or otherwise, shall the interest contracted for, charged or received
by Mortgagee hereunder or otherwise exceed the maximum amount permissible under
applicable law. If from any circumstances whatsoever interest would otherwise be
payable to Mortgagee in excess of the maximum lawful amount, the interest
payable to Mortgagee shall be reduced automatically to the maximum amount
permitted under applicable law. If Mortgagee shall ever receive anything of
value deemed interest under applicable law which would apart from this provision
be in excess of the maximum lawful amount, the amount which would have been
excessive interest shall be applied to the reduction of the principal amount
owing on the Obligation in inverse order of maturity and not to the payment of
interest, or if such amount which would have been excessive interest exceeds the
unpaid principal balance of the Obligation, such excess shall be refunded to
Mortgagor, or to the maker of the Note or other evidence of indebtedness if
other than Mortgagor. All interest paid or agreed to be paid to Mortgagee shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term, including any renewal or extension, of
such indebtedness so that the amount of interest on account of such indebtedness
does not exceed the maximum permitted by applicable law. The terms and
provisions of this Section shall control and supersede every other provision of
all existing and future agreements between Mortgagor, the maker of the Note or
other evidence of indebtedness if other than Mortgagor, and Mortgagee.
 


--------------------------------------------------------------------------------



 
 
Section 6.8 Effect of Transfer on Mortgagor’s Liability. If the ownership (legal
or beneficial) of the Property or any part thereof becomes vested in a person
other than Mortgagor, or in the event of a change in ownership (legal or
beneficial) of any Mortgagor other than an individual, Mortgagee may, without
notice to or consent of Mortgagor or Mortgagor’s successors, deal with such
successor or successors in interest with reference to this Mortgage and the
Obligation either by way of forbearance on the part of Mortgagee, or extension
of time of payment of the Obligation, or release of all or any part of the
Property or any other property securing payment of the Obligation, or otherwise,
without in any way modifying or affecting Mortgagee’s rights and liens hereunder
or the liability of Mortgagor or any other party liable for payment of the
Obligation, in whole or in part.
 
Section 6.9 Waiver of Right to Marshal. Mortgagor hereby waives all rights of
marshaling in event of any foreclosure of the liens and security interests
hereby created.
 
Section 6.10 Subrogation. To the extent that proceeds of the Obligation are used
to renew, extend or pay any outstanding debt or to perform any obligation, such
proceeds have been advanced by Mortgagee at Mortgagor’s request, and Mortgagee
shall be subrogated to all liens, security interests, rights, priorities,
powers, titles, equities and interests owned or held by any owner or holder of
such outstanding debt or obligation, however remote, irrespective of whether the
same are released of record, and all of the same are recognized as valid and
subsisting and are renewed, continued and preserved in force to secure the
Obligation; provided, however, that if and to the extent Mortgagee desires in
each case, the terms and provisions hereof and of the other Loan Documents shall
govern the rights and remedies of Mortgagee and shall supersede the terms,
provisions, rights, and remedies under any lien, security interest, charge or
other encumbrance to which Mortgagee is subrogated hereunder.
 


--------------------------------------------------------------------------------



 
 
Section 6.11 Covenant to Perform. Mortgagor and each subsequent owner of the
Property, or any part thereof, covenants and agrees that Mortgagor and any
subsequent owner will perform or cause to be performed, each and every
condition, term, provision and covenant of this Mortgage.
 
Section 6.12 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and a
person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
 
If to Mortgagee:
Kennedy Funding, Inc.
 
Two University Plaza, Suite 402
 
Hackensack, New Jersey 07601
 
Attention: Jeffrey Wolfer
 
Facsimile No. (201) 342-8373
   
With a copy to:
Cole, Schotz, Meisel, Forman & Leonard P.A.
 
25 Main Street
 
Hackensack, New Jersey 07602-0800
 
Attention: Michael R. Leighton, Esq.
 
Facsimile No.: (201) 489-1536
   
If to Mortgagor:
 
Costa Blanca II Real Estate, LLC
 
With a copy to:
Jason G. Williams, Esq. 
 
American Leisure Holdings, Inc. 
 
2460 Sand Lake Road 
 
Orlando, Florida 32809
 
Facsimile No.:  (407) 251-8455
         
Philip L. Logas, P.A.
 
55 E. Pine Street
 
Orlando, Florida 32801
 
Facsimile No.: (407) 849-1570



A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
business day.
 
Section 6.13 No Representations by Mortgagee. By accepting or approving anything
required to be observed, performed or fulfilled, or to be given to Mortgagee
pursuant to this Mortgage, including, without limitation, any certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, Mortgagee shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto by Mortgagee.
 
Section 6.14 Certain Definitions. The following terms shall, for all purposes of
this Mortgage, have the respective meanings herein specified unless the context
otherwise requires:
 
(a) the “Mortgagor” shall mean Mortgagor herein named any and subsequent owner
or owners of the Property and its or their respective heirs, legal
representatives, successors and assigns;
 
(b) the “Mortgagee” shall mean Mortgagee herein named and any subsequent holder
or holders of this Mortgage, and its or their respective heirs, legal
representatives, successors and assigns;
 
(c) “Person” (whether or not capitalized) shall mean an individual, corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization or government, or any agency or political subdivision thereof, or
any business or legal entity; and
 
(d) “Lease” shall mean every lease, license or occupancy agreement for the use
or hire of all or any portion of the Property which shall be in effect at the
date hereof, or which shall hereafter be entered into by or on behalf of
Mortgagor.
 
Section 6.15 Miscellaneous.
 
(a) This Mortgage and its provisions cannot be changed, waived, discharged or
terminated orally but only by an agreement in writing, signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought, and the same shall then be effective only for the period and on the
conditions and for the specific instances and purposes specified in such
writing. No notice to or demand on Mortgagor in any case shall entitle Mortgagor
to any other or further notice or demand in similar or other circumstances. No
course of dealing between Mortgagor and Mortgagee or any failure or delay on the
part of Mortgagee in exercising any rights or remedies hereunder shall operate
as a waiver of any rights or remedies of Mortgagee and no single or partial
exercise of any rights or remedies hereunder shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder.
 


--------------------------------------------------------------------------------



 
 
(b) Wherever pursuant to this Mortgage, Mortgagee exercises any right given to
it to approve or disapprove, or any arrangement or term is to be satisfactory to
Mortgagee, the decision of Mortgagee to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory shall be in the sole
discretion of Mortgagee and shall be final and conclusive.
 
(c) This Mortgage shall be construed without any regard to any presumption or
rule requiring construction against the party causing such instrument or any
portion thereof to be drafted.
 
(d) All terms and words used in this Mortgage, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require.
 
(e) The paragraph headings in this Mortgage are for convenience of reference
only and shall not limit or otherwise affect any of the terms hereof.
 
(f) If any words or phrases in this Mortgage have been stricken out or otherwise
eliminated, this Mortgage shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Mortgage and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.
 
(g) The words “herein,” “hereby,” “hereunder,” and words of similar import shall
be construed to refer to this Mortgage as a whole, and not to any particular
Section, unless expressly so stated.
 
(h) All covenants contained herein shall inure to the benefit of and shall be
binding upon the Mortgagor and Mortgagee and shall run with the Property until
the Obligations have been satisfied.
 
(i) Mortgagor is hereby prohibited from exercising against Mortgagee any right
or remedy which it might otherwise be entitled to exercise against any one or
more (but less than all) of the individual parties constituting Mortgagee,
including, without limitation, any right of set-off or any defense.
 


--------------------------------------------------------------------------------



 
 
Section 6.16 Mortgagor’s Waivers. Mortgagor, for itself and its successors and
assigns, hereby irrevocably waives and releases to the extent permitted by law,
and whether now or hereafter in force, (a) the benefit of any and all valuation
and appraisement laws; (b) any right of redemption after the date of any sale of
the Property upon foreclosure, whether statutory, common law or otherwise, in
respect of the Property; (c) all exemption laws whatsoever and all moratoriums,
extensions or stay laws or rules, or orders of Court in the nature of any one or
more of them; and (d) all right and possibility of dower, curtesy and homestead
in and to the Property.
 
Section 6.17 Environmental Matters.
 
(a) Mortgagor represents and warrants that to the best of its knowledge, there
are no Hazardous Substances or Hazardous Materials (hereinafter defined) in or
on the Property, other than such as may have been disclosed to Mortgagee in
writing prior to the date hereof.
 
(b) Without Mortgagee’s prior consent, which may be granted or withheld in
Mortgagee’s sole discretion, Mortgagor shall make or permit no use of the
Property that would involve the generation, storage, treatment, discharge,
handling, refining, release or disposal of any Hazardous Substances.
 
(c) At its sole cost and expense, Mortgagor shall, and shall cause any tenant or
occupant of the Property to, comply with all applicable federal, state and local
laws, rules, regulations and orders with respect to the discharge, generation,
removal, transportation, storage, treatment and handling of Hazardous
Substances, including but not limited to the Federal Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended by the Superfund
Amendment and Reauthorization Act of 1986, the federal Resource Conservation and
Recovery Act, as amended, the Federal Water Pollution Control Act, the Federal
Clean Air Act, the federal regulations promulgated pursuant to any of the
foregoing, and any and all environmental, health, or safety laws of the State,
as amended from time to time, and any regulations promulgated thereunder, pay
immediately when due the cost of removal of Hazardous Substances, and keep the
Property free and clear of any lien imposed pursuant to such laws, rules,
regulations or orders. In the event Mortgagor fails to do so, Mortgagee may
declare this Mortgage to be in default.
 
(d) Mortgagor shall indemnify Mortgagee and hold Mortgagee harmless from and
against all loss, cost, damage and expense (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense and
settlement of claims) that Mortgagee may incur as a result of or in connection
with the assertion against Mortgagee or the Property of any claim relating to
the presence or removal of any hazardous waste or substance referred to in this
paragraph, or compliance with any federal, state or local laws, rules,
regulations or orders relating thereto unless such claim arises solely from
Mortgagee’s gross negligence or willful misconduct.
 


--------------------------------------------------------------------------------



 
 
(e) The term “Hazardous Substances” or “Hazardous Materials” as used in this
Mortgage shall include, without limitation, gasoline, petroleum products,
explosives, radioactive materials, polychlorinated biphenyls or related or
similar materials, or any other substance or material defined as a hazardous or
toxic substance or material by any federal, state or local law, ordinance, rule,
or regulation.
 
(f) Mortgagor shall notify Mortgagee immediately in writing upon learning of:
 
(i) any spill, discharge or release of any Hazardous Substances on or near the
Property that may involve a cleanup cost of One Thousand and 00/100 ($1,000.00)
Dollars or more;
 
(ii) any circumstances that may result in a violation of this Section 6.17;
 
(iii) any governmental inquiry or inspection is undertaken or notice issued by
any governmental agency or any source whatsoever with respect to Hazardous
Materials on, from, affecting, or used, stored or discharged by any occupant of,
the Property.
 
(g) If any investigation, environmental report or governmental investigation or
order indicates that there may exist any damage or risk to the Property, or any
liability of Mortgagor relating to any Hazardous Materials, or other
environmental conditions with respect to the Property, then Mortgagee may
require Mortgagor to furnish immediately an indemnity bond in an amount
determined by Mortgagee, in its discretion, to be sufficient to pay all actual
and estimated cleanup costs and to protect against any liens that may arise with
respect to such potential cleanup costs. Mortgagee’s demand that Mortgagor post
any bond or other security shall not be a waiver of any default or of any other
right or remedy available to Mortgagee.
 
(h) The obligations and liabilities of Mortgagor under this Section 6.17 shall
survive any entry of a judgment of foreclosure or the delivery of a deed in lieu
of foreclosure of this Mortgage.
 
Section 6.18 Asbestos.
 
(a) Mortgagor represents and warrants that, to the actual knowledge of
Mortgagor, there is no friable asbestos or any material containing asbestos and
deemed hazardous by federal, state or local laws, rules, regulations or orders
respecting such material (“Asbestos”) on the Property.
 


--------------------------------------------------------------------------------



(b) Mortgagor shall not install or permit to be installed Asbestos in the
Property. With respect to any such material currently present in the Property,
Mortgagor shall promptly comply with such federal, state or local laws, rules,
regulations or orders at Mortgagor’s sole cost and expense. If Mortgagor shall
fail to comply with any such law, rule, regulation or order such failure shall
constitute an Event of Default.
 
(c) Mortgagor (x) shall protect, defend, indemnify and hold Mortgagee harmless
from and against all loss, cost, damage and expense (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense and settlement of claims) that Mortgagee may incur as a result of or in
connection with the assertion against Mortgagee or the Property of any claim
relating to (i) the presence or removal of any asbestos or asbestos containing
substance, including, without limitation, the cost of such removal, or (ii)
compliance with any federal, state or local laws, rules, regulations or orders
relating thereto, and (y) guarantees to Mortgagee the payment of all costs and
expenses which may be incurred by Mortgagee in performing any Asbestos remedial
action not performed (or caused to be performed) by Mortgagor as required under
this Mortgage.
 
(d) The obligations and liabilities of Mortgagor under this Section 6.18 shall
survive any entry of a judgment of foreclosure or the delivery of a deed in lieu
of foreclosure of this Mortgage.
 
Section 6.19 Modifications. This Mortgage, the Note and all other Obligations
are subject to Modification (as defined below). To the extent permitted by law,
this Mortgage secures all Modifications from the date upon which this Mortgage
was originally recorded, including future loans and extensions of credit and
changes in the interest rate, due date, amount or other terms and conditions of
any Obligations.
 
“Modification” shall have the meaning set forth in N.J.S.A. 46:9-8.2 et seq.,
which statute relates, inter alia, to changes in the interest rate, due date or
other terms or conditions of a “mortgage loan,” or future advances pursuant to a
“line of credit,” as defined in that statute.
 
Section 6.20 No Cooperative or Condominium. Mortgagor shall not operate the
Property, or permit same to be operated as a cooperative or condominium
building(s) in which the tenants or occupants participate in the ownership,
control, or management of the Property or any part thereof, as tenants,
stockholders or otherwise.
 
Section 6.21 Severability. If any provision of this Mortgage or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, neither the remainder of this Mortgage nor the
application of such provision to any other person or circumstances shall be
affected thereby, but rather the same shall be enforced to the greatest extent
permitted by law. If the rights and liens created by this Mortgage shall be held
by a court of competent jurisdiction to be invalid or unenforceable as to any
part of the Obligation, the portion of the Obligation which as the result of
such invalidity or unenforceability is no longer secured by the liens and
security interests herein granted shall be completely paid prior to the payment
of the portion, if any, of the Obligation which shall continue to be secured
hereunder, and all payments made on the Obligation shall be considered to have
been paid on and applied first to the complete payment of the unsecured portion
of the Obligation.
 


--------------------------------------------------------------------------------



 
 
Section 6.22 Headings; Construction. The headings which have been used
throughout this Mortgage have been inserted for convenience of reference only
and do not constitute matter to be construed in interpreting this Mortgage.
Words of any gender used in this Mortgage shall be held and construed to include
any other gender and words in the singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise. The words
“herein,” “hereof,” “hereunder” and other similar compounds of the words “here”
when used in this Mortgage shall refer to the entire Mortgage and not to any
particular provision or section.
 
Section 6.23 Counterparts. This Mortgage has simultaneously been executed in a
number of identical counterparts, each of which, for all purposes, shall be
deemed an original. If any Mortgagor is a corporation, this instrument is
executed, acknowledged and delivered by Mortgagor’s officers hereunto duly
authorized.
 
Section 6.24 GOVERNING LAW. THIS MORTGAGE AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW JERSEY APPLICABLE TO CONTRACTS MADE AND PERFORMED IN NEW JERSEY, WITHOUT
REGARD TO CONFLICTS OF LAWS CONSIDERATIONS AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE OF THE LIENS AND SECURITY
INTERESTS CREATED IN THE MORTGAGED PROPERTY UNDER THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE OF FLORIDA, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF THE STATE, THE
LAW OF THE STATE OF NEW JERSEY SHALL GOVERN THE VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING HEREUNDER (BUT THE
FOREGOING SHALL NOT BE CONSTRUED TO LIMIT LENDER’S RIGHTS WITH RESPECT TO SUCH
SECURITY INTEREST CREATED IN THE STATE).
 
 
 


--------------------------------------------------------------------------------



Section 6.25 JURISDICTION. AT MORTGAGEE’S ELECTION, TO BE ENTERED IN ITS SOLE
DISCRETION, ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MORTGAGOR OR MORTGAGEE
ARISING OUT OF OR RELATING TO THIS MORTGAGE (OTHER THAN AN ACTION FOR JUDICIAL
FORECLOSURE OR TO APPOINT A RECEIVER), THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW JERSEY, AND MORTGAGOR
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND MORTGAGOR HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
MORTGAGOR DOES HEREBY DESIGNATE AND APPOINT THE CORPORATION TRUST COMPANY,
LOCATED AT 820 BEAR TAVERN ROAD, WEST TRENTON, NEW JERSEY 08628 AS ITS
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW JERSEY, AND AGREES THAT SERVICE OF PROCESS UPON
SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE OF MORTGAGOR MAILED OR
DELIVERED TO MORTGAGOR IN THE MANNER PROVIDED IN THE MORTGAGE, SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON MORTGAGOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW JERSEY. MORTGAGOR SHALL GIVE PROMPT
NOTICE TO MORTGAGEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW JERSEY (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS
FOR SERVICE OF PROCESS), AND SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW JERSEY OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
 
Section 6.26 WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULL TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH -REGARD TO THE NOTE, THIS MORTGAGE, OR THE OTHER LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY MORTGAGOR
AND MORTGAGEE, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. MORTGAGEE
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY MORTGAGOR.
 
Section 6.27 CONFLICT. In the event of any conflict between the terms set forth
in this Mortgage and the terms set forth in Article 7 of that certain Guaranty
of even date herewith executed by Malcolm J. Wright, American Leisure Holdings,
Inc. and TDS Amenities, Inc. in favor of Mortgagee (hereinafter referred to as
the “Guaranty”) the terms set forth in the Guaranty shall supersede and prevail
over any conflicting terms set forth in this Mortgage; provided, however, that
nothing contained in the Guaranty shall expand any notice or grace period set
forth in this Mortgage.
 


--------------------------------------------------------------------------------



 
 
Section 6.28 SPECIAL STATE PROVISIONS 
 
(a) Secured Indebtedness, Future Advances. It is understood and agreed that this
Mortgage shall secure payment of not only the indebtedness evidenced by the Note
but also any and all substitutions, replacements, renewals and extensions of the
Note, any and all indebtedness and obligations arising pursuant to the terms
hereof and any and all indebtedness and obligations arising pursuant to the
terms of any of the other Loan Documents, all of which indebtedness is equally
secured with and has the same priority as any amounts advanced as of the date
hereof. This Mortgage is given to secure not only the existing indebtedness of
TWENTY FOUR MILLION NINE HUNDRED THOUSAND ($24,900,000) DOLLARS of the Mortgagor
to the Mortgagee evidenced by the Note secured hereby, plus interest thereon.
 
(b) Mortgagor hereby verifies and confirms, to the best of its knowledge, all
factual information in this Mortgage, including the accuracy and correctness of
the legal description set forth herein. In the event any factual errors are
found in this Mortgage or in the legal description, Mortgagor and the Mortgagee
shall, at Mortgagor's sole cost and expense, promptly correct or cause to be
corrected subsequent to the date hereof any and all such errors. Mortgagor shall
promptly pay or cause to be paid all damages, claims or any other costs
whatsoever arising under or in any way connected with any claim, whether or not
valid, arising under or in any way connected with Section 697.10 of the Florida
Statutes, or any similar law due to or caused by any inaccuracy or incorrectness
of factual information or inaccuracy or incorrectness of the legal description
set forth herein. Notwithstanding the foregoing, all rights of Mortgagor and
Mortgagee are preserved against Mortgagor's and Mortgagee's title insurers, the
surveyor, the engineer, if any, and the appraiser, if any, and, after payment is
made by Mortgagor, Mortgagor shall be subrogated to such rights.
 
MORTGAGOR HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED WITHOUT CHARGE A TRUE COPY OF
THIS MORTGAGE.
 
[Signatures follow on the next page.]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Mortgagor has executed this Mortgage and Security Agreement
as of the date first above written.
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
MORTGAGOR:
 
COSTA BLANCA II REAL ESTATE, LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a
Florida limited partnership,
its manager
 
By: TDS Management, LLC, a
Florida limited liability company,
its general partner
 
 
 
By:_/s/ Malcolm J. Wright__
Name: Malcolm J. Wright
Title: Manager
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
MORTGAGOR:
 
COSTA BLANCA III REAL ESTATE, LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a
Florida limited partnership,
its manager
 
By: TDS Management, LLC, a
Florida limited liability company,
its general partner
 
 
 
By:_/s/ Malcolm J. Wright__
Name: Malcolm J. Wright
Title: Manager
 

 
 

--------------------------------------------------------------------------------


 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
MORTGAGOR:
 
TDS TOWN HOMES (PHASE 1), LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd.,
a Florida limited partnership,
its manager
 
By: TDS Management, LLC, a
Florida limited liability company,
its general partner
 
 
 
By: _/s/ Malcolm J. Wright__
Name: Malcolm J. Wright
Title: Manager
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
MORTGAGOR:
 
TDS TOWN HOMES (PHASE 2), LLC,
a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a
Florida limited partnership,
its manager
 
By: TDS Management, LLC, a
Florida limited liability company,
its general partner
 
 
 
By:_/s/ Malcolm J. Wright__
Name: Malcolm J. Wright
Title: Manager
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
WITNESS:
 
 
 
 
Name:
MORTGAGOR:
 
TDS AMENITIES, INC. a Florida corporation
 
By:_/s/ Malcolm J. Wright__
Name: Malcolm J. Wright
Title: Chief Executive Officer
 

 
 
 
 
STATE OF FLORIDA 
 
COUNTY OF ORANGE  
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
__ /s/ J.K. Hudson____
NOTARY PUBLIC
#DD459074






 
 


--------------------------------------------------------------------------------



STATE OF FLORIDA 
 
COUNTY OF ORANGE
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
                                                                ___ /s/ J.K.
Hudson____
NOTARY PUBLIC
#DD459074



STATE OF FLORIDA 
 
COUNTY OF ORANGE
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
                                                  
                                                                   ___ /s/ J.K.
Hudson____
                                                       NOTARY PUBLIC
    #DD459074



--------------------------------------------------------------------------------



STATE OF FLORIDA
 
COUNTY OF
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 


                                                           ___ /s/ J.K.
Hudson____   
                NOTARY PUBLIC
                                                             #DD459074

STATE OF FLORIDA 
 
COUNTY OF ORANGE
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of TDS AMENITIES, INC., a Florida corporation (the “Company”),
the entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.
 
                                                      ___ /s/ J.K. Hudson____
                                                            NOTARY PUBLIC
                                                              #DD459074

 

--------------------------------------------------------------------------------



EXHIBITS:
 
A - Property Description
 
B - Permitted Encumbrances
 
C - TDS Property Description
 
D - Form of Subordination Agreement
 



 


--------------------------------------------------------------------------------




EXHIBIT A
 
PROPERTY DESCRIPTION
 



--------------------------------------------------------------------------------



EXHIBIT B
 
PERMITTED ENCUMBRANCES
 
Those items listed in Schedule B, Section II of the title commitment/proforma
issued by First American Title Insurance Company under Title Commitment on Phase
2/Polk.
 


 

--------------------------------------------------------------------------------



EXHIBIT C
 
TDS PROPERTY DESCRIPTION
 



--------------------------------------------------------------------------------


 

EXHIBIT D
 
FORM OF SUBORDINATION AGREEMENT
 
 
 

--------------------------------------------------------------------------------


 